

Exhibit 10.3













STORAGE AND TERMINALING SERVICES AGREEMENT


between


TOLEDO TERMINALING COMPANY LLC,


and


PBF HOLDING COMPANY LLC

HOU:3505380.1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
 
 
1


DEFINITIONS
 
 
2


 
 
(a)Capitalized terms
2


 
 
(b)Construction of Agreement
7


 
 
 
 
 
 
2


STORAGE AND SERVICES
 
 
7


 
 
(a)Commitment
7


 
 
(b)Ancillary Services
8


 
 
(c)Dedicated Storage
8


 
 
(d)Tank Heels
8


 
 
(e)Excess Throughput
8


 
 
 
 
 
 
3


COMMENCEMENT DATE
 
 
8


 
 
 
 
 
 
4


TERM
 
 
8


 
 
(a)Initial Term and Extension Terms
8


 
 
(b)Termination
9


 
 
 
 
 
 
5


SERVICE FEES
 
 
9


 
 
(a)Services Fees
9


 
 
(b)Adjustment to Storage Services Fees
9


 
 
(c)Rate and Fee
9


 
 
(d)Shortfall Payments
10


 
 
 
 
 
 
6


STORAGE FACILITY SERVICE ORDERS
 
10


 
 
(a)Description
10


 
 
(b)Included Items
10


 
 
(c)Fee Increases
10


 
 
(d)Conflicts
11


 
 
 
 
 
 
7


CAPABILITIES OF FACILITIES
 
11


 
 
(a)Maintenance and Repair
11


 
 
(b)Tank Capacity Resolution
11


 
 
(c) PBF’s Right To Cure
12


 
 
 
 
 
 
8


REIMBURSEMENT; SURCHARGES
 
12


 
 
(a)Reimbursement
12


 
 
(b)Surcharges
13


 
 
 
 
 
 
 
 
 
 
 
 


i
HOU:3485221.8

--------------------------------------------------------------------------------



9


TANK MODIFICATION AND CLEANING; REMOVAL OF PRODUCT
 
13


 
 
(a)Tank Modifications
13


 
 
(b)Responsibility for Fees
14


 
 
(c)Removal of Product
14


 
 
 
 
 
 
10


NEWLY IMPOSED TAXES AND REGULATIONS
 
14


 
 
 
 
 
 
11


PAYMENTS
 
14


 
 
 
 
 
 
12


SCHEDULING
 
15


 
 
 
 
 
 
13


MEASUREMENT
 
15


 
 
 
 
 
 
14


CUSTODY TRANSFER AND TITLE
 
15


 
 
 
 
 
 
15


OPERATING PROCEDURES; SERVICE INTERRUPTIONS
 
15


 
 
(a)Operating Procedures for PBF
15


 
 
(b)Operating Procedures for Operator
15


 
 
(c)Service Interruptions
16


 
 
 
 
 
 
16


LIENS
 
16


 
 
 
 
 
 
17


PREFERENTIAL STORAGE RIGHTS
 
16


 
 
(aSubsequent Lease Agreements
16


 
 
(b)New Storage Facility Service Order
16


 
 
 
 
 
 
18


COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS
 
17


 
 
(a)Compliance With Law
17


 
 
(b)Licenses and Permits
17


 
 
(c)Applicable Law
17


 
 
(d)New Or Changed Applicable Law
17


 
 
 
 
 
 
19


LIMITATION ON LIABILITY
 
17


 
 
 
 
 
 
20


INDEMNIFICATION
 
18


 
 
(a)Operator Indemnities
18


 
 
(b)PBF Indemnities
18


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


ii
HOU:3485221.8

--------------------------------------------------------------------------------



21


TERMINATION; RIGHT TO ENTER INTO A NEW AGREEMENT
 
19


 
 
(a)Termination for Default
19


 
 
(b)Other Breaches
20


 
 
(c)Obligations at Termination
20


 
 
 
 
 
 
22


FORCE MAJEURE
 
20


 
 
(a)Force Majeure
20


 
 
(b)Termination Notice
20


 
 
 
 
 
 
23


SUSPENSION OF REFINERY OPERATIONS
 
21


 
 
 
 
 
 
24


ASSIGNMENT; CHANGE OF CONTROL
 
21


 
 
(a)Assignment by PBF
21


 
 
(b)PBF Designee
21


 
 
(c)Operator Assignment
22


 
 
(d)Terms of Assignment
22


 
 
(e)Change of Control
22


 
 
 
 
 
 
25


ACCOUNTING PROVISIONS AND DOCUMENTATION; AUDIT
 
22


 
 
(a)Storage Services Fee Documentation
22


 
 
(b)Inspection
22


 
 
(c)Access
23


 
 
 
 
 
 
26


INSURANCE
 
23


 
 
(a)Coverage
23


 
 
(b)Waiver of Subrogation
24


 
 
(c)Insurance Certificates
25


 
 
(d)Self-Insurance
25


 
 
 
 
 
 
27


NOTICE
 
25


 
 
 
 
 
 
28


ARBITRATION
 
27


 
 
 
 
 
 
29


CONFIDENTIAL INFORMATION
 
28


 
 
(a)Obligations
28


 
 
(b)Required Disclosure
28


 
 
(c)Return of Information
28


 
 
(d)Receiving Party Personnel
28


 
 
(e)Survival
29


 
 
 
 
 
 
 
 
 
 
 
 


iii
HOU:3485221.8

--------------------------------------------------------------------------------



30


NATURE OF TRANSACTION AND RELATIONSHIP OF PARTIES
 
29


 
 
(a)Independent Contractor
29


 
 
(b)No Agency
29


 
 
 
 
 
 
31


MISCELLANEOUS
 
 
 
 
(a)Modification; Waiver
29


 
 
(b)Integration
29


 
 
(c)Cumulative Remedies
30


 
 
(d)Governing Law; Jurisdiction
30


 
 
(e)Counterparts
30


 
 
(f)Severability
30


 
 
(g)No Third Party Beneficiaries
30


 
 
(h)    Time is of the Essence
30


 
 
(i)    Further Assurances
30


 
 
(j)    Survival


30


 
 
(k)    WAIVER OF JURY TRIAL


30


 
 
(l)    Schedules and Storage Facility Service Orders
31


 
 
 
 
 
 











Schedule A    Tanks
Schedule A-1    Tanks Out of Service Schedule
Schedule B    Description of Terminal
Schedule C    Measurement Practices


Exhibit 1    Storage Facility Service Orders
Exhibit 2    Form of Storage Facility Service Orders

iv
HOU:3485221.8

--------------------------------------------------------------------------------



STORAGE AND TERMINALING SERVICES AGREEMENT
THIS STORAGE AND TERMINALING SERVICES AGREEMENT (this “Agreement”), dated
December, 2014, is between Toledo Terminaling Company LLC, a Delaware limited
liability company (“Operator”), and PBF Holding Company LLC, a Delaware limited
liability company (“PBF”). Operator and PBF are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
Recitals:
A.    Operator owns a facility in Toledo, Ohio (the “Storage Facility”) for the
storage of crude oil, refined products, intermediates, and other materials
(“Products”) in the Tanks (as defined below) and provides terminaling and
Product loading services using the Terminal (as defined below) at the Storage
Facility.
B.    Operator’s Tanks (as defined below) at the Storage Facility have a
nominal, aggregate Shell Capacity (as defined below) of approximately 3,849,271
Barrels (as defined below) and the Terminal has a nominal, daily loading
capacity of approximately 11,000 Barrels.
C.    Operator desires to provide at the Storage Facility storage and
terminaling services for Products owned or delivered by PBF.
D.    PBF and Operator now desire to enter into this Agreement to memorialize
the terms of their commercial relationship related to the subject matter hereof.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, Operator and PBF agree as follows:
1.DEFINITIONS
(a)    Capitalized terms.    Capitalized terms used throughout this Agreement
shall have the meanings set forth below, unless otherwise specifically defined
herein.
“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (a) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (b) ownership of 50% or more of the equity
or equivalent interest in any Person and (c) the ability to direct the business
and affairs of any Person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, PBF and its
subsidiaries (other than PBF Logistics LP and its subsidiaries), on the one
hand, and PBF Logistics LP and its subsidiaries (including the Operator), on the
other hand, shall not be considered Affiliates of each other.
“Agreement” is defined in the Preamble.

HOU:3505380.1

--------------------------------------------------------------------------------




“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.
“Arbitrable Dispute” means any and all disputes, controversies and other matters
in question between the Operator, on the one hand, and PBF, on the other hand,
arising under or in connection with this Agreement.
“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York, New Jersey, or Ohio are open for the general transaction of
business.
“Capacity Resolution” is defined in Section 7(b).
“Claimant” is defined in Section 28.
“Commencement Date” is defined in Section 3.
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1, and ends on March 31, June 30, September 30 or December
31, respectively.
“Contract Year” means a year that commences on January 1 and ends on the last
day of December of such year, except that the initial Contract Year shall
commence on the Commencement Date and the final Contract Year shall end on the
last day of the Term.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution

32

--------------------------------------------------------------------------------




or protection of human health and the environment, safety, and occupational
health, including the federal Comprehensive Environmental Response,
Compensation, and Liability Act, the Superfund Amendments Reauthorization Act,
the Resource Conservation and Recovery Act, the Clean Air Act, the Federal Water
Pollution Control Act, the Toxic Substances Control Act, the Oil Pollution Act,
the Clean Water Act, the Safe Drinking Water Act, the Hazardous Materials
Transportation Act, OSHA, and other similar federal, state or local health and
safety, and environmental conservation and protection laws, each as amended from
time to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“Excess Throughput” is defined in Section 2(e).
“Extension Period” is defined in Section 4.
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of a public enemy, wars, terrorism, blockades, insurrections,
riots, storms, floods, interruptions in the ability to have safe passage in
navigable waterways or rail lines, washouts, other interruptions caused by acts
of nature or the environment, arrests, the order of any court or Governmental
Authority claiming or having jurisdiction while the same is in force and effect,
civil disturbances, explosions, fires, leaks, releases, breakage, accident to
machinery, vessels, storage tanks or lines of pipe or rail lines, inability to
obtain or unavoidable delay in obtaining material or equipment, inability to
obtain or distribute Products, feedstocks, other products or materials necessary
for operation because of a failure of third-party pipelines or rail lines or any
other causes whether of the kind herein enumerated or otherwise not reasonably
within the control of the Party claiming suspension and which by the exercise of
commercially reasonable efforts such Party is unable to prevent or overcome;
provided, however, a Party’s inability to perform its economic obligations
hereunder shall not constitute an event of Force Majeure.
“Force Majeure Notice” is defined in Section 22(a).
“Force Majeure Party” is defined in Section 22(a).
“Force Majeure Period” is defined in Section 22(a).
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Index Change” means the Producer Price Index is no longer published or the
method of calculating the Producer Price Index is changed so that the Producer
Price Index no longer reflects general increases in prices in the broad United
States economy.

32

--------------------------------------------------------------------------------




“Initial Term” is defined in Section 4(a).
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement, cause
of action, equitable or injunctive relief, or judicial or administrative order
and any Costs arising from compliance or non-compliance with Environmental Law.
“Minimum Throughput Commitment” means, with respect to each Month, an aggregate
amount of propane Products loaded into trucks at the Terminal equal to at least
4,400 Barrels per day of propane Products, multiplied by the number of calendar
days in such Month.
“Month” means the period commencing on the Commencement Date and ending on the
last day of the calendar month in which service begins and each successive
calendar month thereafter.
“Omnibus Agreement” means that Second Amended and Restated Omnibus Agreement,
dated as of December 12, 2014, by and among PBF Holding Company LLC, PBF Energy
Company LLC, PBF Logistics GP LLC, and PBF Logistics LP, as amended and restated
as of the date thereof and as further amended or amended and restated from time
to time.
“Operating Capacity” means the effective storage capacity of a Tank, taking into
account accepted engineering principles, industry standards, American Petroleum
Institute guidelines and Applicable Laws, only as to Products that such Tank is
capable of storing, within the requirements of applicable permit requirements
and under actual conditions as they may exist at any time. The current Operating
Capacity of each Tank shall be listed on the applicable Storage Facility Service
Order as of the date of such Storage Facility Service Order.
“Operating Procedures” is defined in Section 15(a).
“Operator” is defined in the Preamble.
“OSHA” means Occupational Safety and Health Act of 1970, 29 U.S.C. Section 651
et seq.
“Party” or “Parties” are each defined in the Preamble.
“PBF” is defined in the Preamble.
“PBF Designee” means, collectively, each Person designated by PBF, including any
Person acting as an intermediator of all or any portion of the Products or any
third party.
“PBF Indemnitee” is defined in Section 20.
“PBF Inspector” means PBF, the PBF Designee and their respective representatives
(including one or more Supplier Inspectors, collectively, the “PBF Inspectors”

32

--------------------------------------------------------------------------------




“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Pipeline” or “Pipelines” means those pipelines within the Storage Facility that
connect the Tanks to one another and to the receiving and delivery flanges of
the Storage Facility.
“Producer Price Index” has the meaning given to such term by the US Bureau of
Labor Statistics.
“Product” or “Products” means additives stored at the Storage Facility and crude
oil, refined products, intermediates, and other materials stored in the Tanks
and at the Storage Facility in the ordinary course of business.
“Prudent Industry Practice” means, as of the relevant time, those methods and
acts generally engaged in or applied by the refining, pipeline or terminaling
industries (as applicable) in the United States that, in the exercise of
reasonable judgment in light of the circumstances known at the time of
performance, would have been expected to accomplish the desired result at a
reasonable cost consistent with functionality, reliability, safety and
expedition with due regard for health, safety, security and environmental
considerations. Prudent Industry Practice is not intended to be limited to the
optimum practices, methods or acts to the exclusion of others, but rather is
intended to include reasonably acceptable practices, methods and acts generally
engaged in or applied by the refining, pipeline or terminaling industries (as
applicable) in the United States.
“Receiving Party Personnel” is defined in Section 29(d).
“Refinery” means the refining facility located in and near Toledo, Ohio, owned
and operated by PBF’s subsidiary, Toledo Refining Company LLC.
“Respondent” is defined in Section 28.
“Restoration” is defined in Section 7(a).
“ROFO Notice” is defined in Section 17(a).
“ROFO Response” is defined in Section 17(a).
“Shell Capacity” means, each Month, the gross storage capacity of a Tank for
each respective Product, based upon its dimensions, as set forth for each Tank
on Schedule A attached hereto and in applicable Storage Facility Service Orders,
as such capacity may be adjusted for such Month as provided herein.
“Services Fee” is defined in Section 55(a).
“Shortfall” is defined in Section 5(d).
“Shortfall Payment” is defined in Section 5(d).

32

--------------------------------------------------------------------------------




“Special Damages” is defined in Section 19.
“Storage Facility” is defined in the Recitals.
“Storage Facility Service Order” is defined in Section 6(a).
“Storage Services Fee” is defined in Section 5(a).
“Supplier Inspector” means any Person selected by PBF to perform any and all
inspections required by PBF or the PBF Designee in a commercially reasonable
manner at PBF’s own cost and expense that is acting on behalf of PBF or the PBF
Designee and that (a) is a Person who performs sampling, quality analysis and
quantity determination or similar services of the Products purchased and sold
under any agreement between PBF (or its Affiliates) and the PBF Designee, (b) is
not an Affiliate of any Party, and (c) in the reasonable judgment of PBF, is
qualified and reputed to perform its services in accordance with Applicable Law
and Prudent Industry Practice.
“Surcharge” is defined in Section 8(b)(i).
“Tank Heels” consist of the minimum quantity of Product which either (a) must
remain in a Tank during all periods when the Tank is available for service to
keep the Tank in regulatory compliance or (b) is necessary for physical
operation of the Tank.
“Tanks” mean the tanks owned by Operator and listed on Schedule A attached
hereto, each of which is used for the storage of Products and located at the
Storage Facility.
“Term” and “Initial Term” each are defined in Section 4.
“Terminal” means the loading rack for Products at the Storage Facility described
in Schedule B attached hereto.
“Terminal Loading Fee” is defined in Section 5(a)(ii).
“Termination Notice” is defined in Section 22(b).
(b)    Construction of Agreement.
(i)    Unless otherwise specified, all references herein are to the Articles,
Sections, Schedules, and Exhibits of this Agreement are incorporated herein.
(ii)    All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(iii)    Unless expressly provided otherwise, the word “including” as used
herein does not limit the preceding words or terms and shall be read to be
followed by the words “without limitation” or words having similar import.
(iv)    Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
(v)    Unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue.
(vi)    A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.
(vii)    Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
(viii)    Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or reenacted from time to time.
(ix)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
2.    STORAGE AND SERVICES
(a)    Commitment. Subject to the terms and conditions of this Agreement,
Operator shall accept, redeliver, and store all Products tendered by PBF at the
Storage Facility in the Tanks and load Products on behalf of PBF at the
Terminal, up to the effective Operating Capacity of each Tank, the loading
capacity of the Terminal and the overall capacity of the Storage Facility as a
whole. PBF (on its own behalf and on behalf of its subsidiaries and any PBF
Designee) shall throughput or, if it does not throughput, pay for in accordance
with Section 5(d), in the aggregate, at least the Minimum Throughput Commitment
at the Terminal and the Operator shall make available to PBF throughput capacity
at the Terminal (and provide any services as reasonably requested by PBF in

32

--------------------------------------------------------------------------------




connection therewith subject to the terms hereof), at all times sufficient to
allow PBF to throughput the Minimum Throughput Commitment at the Terminal.
(b)    Ancillary Services. Additionally, Operator shall provide the ancillary
services necessary to receive, store, and redeliver Products to, in and from
Tanks and load Products on behalf of PBF at the Terminal, including, but not
limited to, injecting additives in Products at the Storage Facility, receiving
Products from pipelines and trucks, receiving Products from the Refinery and
other receipt and distribution points, including transportation between Tanks
for blending and other purposes, providing Product samples to PBF, and gauging
the Tanks at the end of each Month and more frequently when necessary.
Operator’s services also shall include receipt, handling, throughput, custody
and delivery of PBF’s (and its Affiliates) Product at the Terminal.
(c)    Dedicated Storage. Subject to the terms of this Agreement, the Tanks
identified on Schedule A attached hereto shall be dedicated and used exclusively
for the storage of PBF’s Products or the Products of PBF Designees. To the
extent PBF does not require all or a portion of the Operating Capacity of a
dedicated Tank in a Month, Operator may provide storage services for third
parties at the Storage Facility using such Tank during such Month, and such
volumes shall be applied as a credit to reduce the Shell Capacity of the
applicable Tank for purposes of determining the Storage Services Fee for such
Tank in such Month. Unless Operator provides such storage services for third
parties, PBF shall remain responsible for the full amount of the Storage
Services Fees for all Tanks except as otherwise set forth herein.
(d)    Tank Heels. For Tanks dedicated to and used exclusively for the storage
and throughput of PBF’s Product, PBF shall be responsible for maintaining all
Tank Heels required for operation of the Tanks. Tank Heels cannot be withdrawn
from any Tank without prior approval of Operator. PBF shall pay the fees
specified in the applicable Storage Facility Service Order to reserve, on a firm
basis, the existing aggregate Shell Capacity of the Tanks in the Storage
Facility.
(e)    Excess Throughput.     PBF shall have the right to throughput volumes in
excess of its Minimum Throughput Commitment (“Excess Throughput”), up to the
then-available capacity of the Terminal, as reasonably determined by the
Operator in good faith at any time (after giving effect to the physical and
operational constraints of the Terminal and the capacity contractually committed
to third parties). In accordance with Section 5(a), PBF shall pay the Operator
the applicable fees for any Excess Throughput.
3.    COMMENCEMENT DATE
The “Commencement Date” of services by Operator hereunder will be December 12,
2014.

32

--------------------------------------------------------------------------------




4.    TERM
(a)    Initial Term and Extension Terms. The initial term of this Agreement
shall commence on the Commencement Date and shall continue through December 12,
2024 (the “Initial Term”). PBF may, at its option, extend the Initial Term for
up to two (2) renewal terms of five (5) years each (each, an “Extension Period”)
by providing written notice of its intent to Operator no less than three hundred
sixty-five (365) calendar days prior to the end of the Initial Term or the
then-current Extension Period. The Initial Term, and any extensions of this
Agreement as provided above, shall be referred to herein as the “Term.”
(b)    Termination. The Parties may terminate this Agreement prior to the end of
the Term (i) as they may mutually agree in writing or (ii) under Section 21 or
Section 22.
5.    SERVICES FEES
(a)    Services Fees.     Subject to the provisions set forth in Section 22(a),
PBF shall pay Operator the following fees each Month for the services provided
and performed by Operator hereunder:
(i)    a Monthly fee of $0.50 per Barrel of Shell Capacity dedicated to PBF
under this Agreement in such Month (the “Storage Services Fee”); and
(ii)    a fee of $2.52 for each Barrel of Product loaded at the Terminal at the
Storage Facility in such Month up to and in excess of the Minimum Throughput
Commitment (the “Terminal Loading Fee”).
The Storage Services Fee and the Terminal Loading Fee are referred to herein as
the “Services Fees.”
(b)    Adjustment to Storage Services Fees. The Parties shall from time to time
negotiate an appropriate adjustment to the Storage Services Fee if the following
conditions are met for a period of thirty (30) consecutive days: (i) PBF
requires the full Operating Capacity of the Tanks, (ii) the full Operating
Capacity of the Tanks is not available to PBF due to a failure, breakage, or
accident to any of Operator’s equipment or facilities that is caused by
Operator, and (iii) Operator is unable to otherwise accommodate the actual
volumes of Products required to be stored by PBF under this Agreement for
reasons within the reasonable control of Operator. Unless otherwise agreed, such
adjustment shall be made in proportion to the reduction in Operating Capacity
for any time period compared with the Operating Capacity then in effect for the
affected Tank or Tanks pursuant to the mutually agreed Storage Facility Service
Orders. For example, if the Storage Services Fee applicable to the Shell
Capacity of the affected Tank is $0.50 per Barrel per Month x 345,000 Barrels =
$172,500, and if the Operating Capacity in the then-applicable Storage Facility
Service Order is 301,000 Barrels, and if the Operating Capacity falls 10% to
270,900, then the Storage Services Fee for the affected Tank during the period
in which the full Operating Capacity of such Tank is not available to PBF for
any reason (other than any reason resulting from or relating to actions or
inactions by PBF) would be reduced by 10% to $155,250. The Parties recognize
that the existing Operating Capacity of certain Tanks is less than the Shell
Capacity of such Tanks, but the Parties acknowledge and agree that the Storage
Services Fee shall be set in terms of a dollar-per-Barrel per Month rate based
on Shell Capacity in the applicable Storage Facility Service Order.
(c)    Rate and Fee. The Storage Services Fee shall be calculated for the
then-existing aggregate Shell Capacity of all of the Tanks in the Storage
Facility. The Storage Services Fee owed during the Month in which the
Commencement Date occurs, if less than a full calendar Month, shall be prorated
in accordance with the ratio of (i) the number of days in such Month during
which this Agreement is effective to (ii) the total number of days in such
Month.
(d)    Shortfall Payments. If, during any Contract Quarter, PBF throughputs
aggregate volumes less than the Minimum Throughput Commitment, for such Contract
Quarter (a “Shortfall”), then (in addition to Terminaling Service Fee) PBF shall
pay the Operator an amount (a “Shortfall Payment”) equal to the Terminaling
Service Fee multiplied by the difference between (a) the Minimum Throughput
Commitment and (b) the volume of Products actually delivered to the Terminal by
PBF during the applicable Contract Quarter. The Parties acknowledge and agree
that there shall be no carry-over of deficiency volumes with respect to the
Minimum Throughput Commitment and the payment by PBF of the Shortfall Payment
shall relieve PBF of any obligation to meet such Minimum Throughput Commitment
for the relevant Contract Quarter.
6.    STORAGE FACILITY SERVICE ORDERS
(a)    Description. PBF and Operator have entered into the Storage Facility
Service Orders attached as Exhibit 1 as of the Effective Date and may enter into
additional storage facility service orders substantially in the form attached
hereto as Exhibit 2 (each, a “Storage Facility Service Order”). Upon the request
of PBF under this Agreement or as deemed necessary or appropriate by Operator in
connection with the services to be delivered pursuant hereto, Operator shall
generate a Storage Facility Service Order to set forth the specific terms and
conditions for providing the applicable services described therein and the
applicable fees to be charged for such services. No Storage Facility Service
Order shall be effective until fully executed by both PBF and Operator.
(b)    Included Items. Items available for inclusion on a Storage Facility
Service Order include, but are not limited to, the following:
(i)    the Operating Capacity and Shell Capacity of each Tank;
(ii)    the Product loading services to be provided at the Terminal;
(iii)    the Services Fees pursuant to Section 5;
(iv)    any reimbursement pursuant to Section 8(a);
(v)    any Surcharge pursuant to Section 8(b);
(vi)    any modification, cleaning, or conversion of a Tank as requested by PBF
pursuant to Section 9(a);
(vii)    any reimbursement related to newly imposed taxes and regulations
pursuant to Section 10; and
(viii)    any other services that may be agreed upon by the Parties.
(c)    Fee Increases. The Services Fees set forth in this Agreement and any
other fees set forth in any Storage Facility Service Order shall be increased on
January 1 of each Contract Year, commencing on January 1, 2016, (i) by an amount
equal to the increase or decrease, if any, in the Producer Price Index during
the previous Contract Year and (ii) by an amount equal to the increase, if any,
in the individual out-of-pocket costs that increase greater than the Producer
Price Index reasonably incurred by the Operator in connection with providing the
services hereunder; provided, however, that no fee shall be decreased below the
initial fee for such service provided in this Agreement; provided, further, that
the Operator shall use commercially reasonable efforts to mitigate any such rise
in out-of-pocket costs incurred by the Operator in connection with providing the
services hereunder. In the event of an Index Change, PBF and the Operator shall
negotiate in good faith to agree on a new index that gives comparable protection
against inflation that the Producer Price Index gave as of the date hereof, and,
for all periods following the date of such Index Change, such new index shall
replace the Producer Price Index for all purposes herein.
(d)    Conflicts. In case of any conflict between the terms of this Agreement
and the terms of any Storage Facility Service Order, the terms of the applicable
Storage Facility Service Order shall govern.
7.    CAPABILITIES OF FACILITIES
(a)    Maintenance and Repair. Subject to Force Majeure and interruptions for
routine repair and maintenance, consistent with customary terminal industry
standards, Operator shall maintain the Storage Facility, each Tank, the
Pipelines and the Terminal in a condition and with a capacity sufficient to
store and handle a volume of PBF’s Products at least equal to the current
Operating Capacity for the Storage Facility as a whole. Operator’s obligations
may be temporarily suspended during the occurrence of, and for the entire
duration of, a Force Majeure or other interruption of service, to the extent
such Force Majeure or other interruption of service impairs Operator’s ability
to perform such obligations. If, for any reason, including a Force Majeure
event, the condition of any Tanks or associated Pipelines or the Terminal are
below the level necessary for Operator to store and handle a volume of PBF’s
Products at least equal to the current Operating Capacity, then within a
reasonable period of time thereafter, Operator shall make repairs to restore the
capacity of the Storage Facility, such Tank or associated Pipelines or the
Terminal to ensure service at the current Operating Capacity (“Restoration”).
Except as provided below in Section 7(b), all of such Restoration work shall be
at Operator’s cost and expense, unless the damage creating the need for such
repairs was caused by the negligence or willful misconduct of PBF’s employees,
agents or customers.
(b)    Tank Capacity Resolution. Subject to Section 22, if Operator fails to
maintain the Storage Facility or any Pipeline or Tank in a condition and with a
capacity sufficient to store and handle a volume of PBF’s Products equal to its
current Operating Capacity, then either Party shall have the right to call a
meeting between executives of both Parties by providing at least two (2)
Business Days’ advance written notice. Any such meeting shall be held at a
mutually agreeable location and will be attended by executives of both Parties
each having sufficient authority to commit his or her respective Party to a
Capacity Resolution (as defined below). At the meeting, the Parties will
negotiate in good faith with the objective of reaching a joint resolution for
the Restoration of capacity of the Storage Facility or the Tank and/or its
associated Pipelines which will, among other things, specify steps to be taken
by Operator to fully accomplish Restoration and the deadlines by which the
Restoration must be completed (the “Capacity Resolution”). Without limiting the
generality of the foregoing, the Capacity Resolution shall set forth an agreed
upon time schedule for the Restoration activities. Such time schedule shall be
reasonable under the circumstances, consistent with customary terminal industry
standards and shall take into consideration Operator’s economic considerations
relating to costs of the repairs and PBF’s requirements concerning its refining
and marketing operations. Operator shall use commercially reasonable efforts to
continue to provide storage of PBF’s Products at the Storage Facility, to the
extent the Storage Facility has the capability of doing so, during the period
before Restoration is completed. If PBF’s economic considerations justify
incurring additional costs to restore the Storage Facility or the Tank and/or
associated Pipelines in a more expedited manner than the time schedule
determined in accordance with the preceding sentences, then PBF may require
Operator to expedite the Restoration to the extent reasonably possible, subject
to PBF’s payment upon the occurrence of mutually agreed upon milestones in the
Restoration process. If the Operating Capacity of a Tank is reduced, and the
Parties agree that the Restoration of such Tank to its full Operating Capacity
is not justified under the standards set forth in the preceding sentences, then
the Parties shall negotiate an appropriate adjustment to the Storage Services
Fee to account for the reduced Operating Capacity available for PBF’s use. If
the Parties agree to an expedited Restoration plan in which PBF agrees to pay
the Restoration costs based on milestone payments or if the Parties agree to a
reduced Storage Services

32

--------------------------------------------------------------------------------




Fee, then neither Party shall have the right to terminate this Agreement or any
applicable Storage Facility Service Order pursuant to Section 23 below, so long
as any such Restoration is completed with due diligence.
(c)    PBF’s Right To Cure. If Operator either (i) refuses or fails to meet with
PBF within the period set forth in Section 7(b), (ii) fails to agree to perform
a Capacity Resolution in accordance with the standards set forth in Section
7(b), or (iii) fails to perform its obligations in compliance with the terms of
a Capacity Resolution, then PBF may, as its sole remedy for any breach by
Operator of any of its obligations under Section 7(b), require Operator to
complete a Restoration of the Storage Facility or the affected Pipeline or Tank,
and the Storage Services Fee shall be reduced, as described in Section 7(b)
above, to account for the reduced Operating Capacity available for PBF’s use
until such Restoration is completed. Any such Restoration required under this
Section 7(c) shall be completed by Operator at PBF’s cost. Operator shall use
commercially reasonable efforts to continue to provide storage and throughput of
PBF’s Products at the Storage Facility and the affected Tank or Pipeline while
such Restoration is being completed. Any work performed by Operator pursuant to
this Section 7(c) shall be performed and completed in a good and workmanlike
manner consistent with applicable pipeline and terminal industry standards and
in accordance with Applicable Law. Additionally, PBF may exercise any remedies
available to it under this Agreement or any Storage Facility Service Order
(other than termination), including the right to immediately seek temporary and
permanent injunctive relief for specific performance by Operator of the
applicable provisions of this Agreement or any Storage Facility Service Order,
including, without limitation, the obligation to make Restorations as described
herein.
8.    REIMBURSEMENT; SURCHARGES
(a)    Reimbursement. In addition to paying the Services Fees, PBF shall
reimburse Operator for all of the following: (i) the actual cost of any
expenditures that Operator agrees to make upon PBF’s request, (ii) hazardous and
non-hazardous waste disposal expenses arising in connection with the services to
be performed pursuant hereto, and (iii) any cleaning, degassing, or other
preparation of the Tanks.
(b)    Surcharges.
(i)    If, during the Term, any Applicable Laws or applicable Prudent Industry
Practices are changed or enacted that require Operator to make substantial and
unanticipated expenditures (whether capitalized or otherwise) with respect to
the Storage Facility or with respect to the services provided hereunder,
Operator may, subject to the terms of this Section 8(b), impose a surcharge (a
“Surcharge”) to cover PBF’s pro rata share of the cost of complying with these
Applicable Laws or Prudent Industry Practices, based upon the percentage of
PBF’s use of the services or facilities, as compared to use by third parties,
impacted by such Applicable Laws or Prudent Industry Practices.
(ii)    Operator shall notify PBF of such changes resulting in a proposed
Surcharge to be imposed pursuant to Section 8(b)(i). Operator and PBF then shall
negotiate in good faith for up to thirty (30) days to mutually determine the
effect of the change in any Applicable Laws or Prudent Industry Practices, the
cost thereof, and how such cost shall be paid, with the understanding that
Operator and PBF shall use their reasonable commercial efforts to mitigate the
impact of, and comply with, these Applicable Laws and Prudent Industry
Practices. Without limiting the foregoing, if expenditures requiring a Surcharge
may be avoided or reduced through changes in operations, then the Parties shall
negotiate in good faith to set forth the appropriate changes to Operating
Capacities or other performance standards set forth in a Storage Facility
Service Order to evidence the reduction of the amount of a Surcharge while
leaving the Parties in the same relative economic position they held before the
Applicable Laws or Prudent Industry Practices were changed or enacted.
(iii)    Operator shall invoice PBF for Surcharges as the costs are incurred by
Operator.
9.    TANK MODIFICATION AND CLEANING; REMOVAL OF PRODUCT
(a)    Tank Modifications. Each of the Tanks shall be used for its historical
service, but PBF may request that a Tank be changed for storage of a different
grade or type of Product. In such an instance, Operator shall agree in good
faith to a change in such service, if the same can be accomplished in accordance
with reasonable commercial standards, accepted industry and engineering
guidelines, permit requirements, and Applicable Laws. If any such modifications,
improvements, vapor recovery, cleaning, degassing, or other preparation of the
Tanks is performed by Operator at the request of PBF, then PBF shall bear all
direct costs attributable thereto, including, without limitation, the cost of
removal, processing, transportation, and disposal of all waste and the cost of
any taxes or mutually agreed charges Operator may be required to pay in regard
to such waste (subject to subparagraph (c) below), which costs shall be set
forth on the applicable Storage Facility Service Order. Operator may require PBF
to pay all such amounts prior to commencement of any remodeling work on the
Tanks, or by mutual agreement, the Parties may agree upon an increase in the
Storage Services Fee to reimburse Operator for its costs of such modifications,
plus a reasonable return on capital.
(b)    Responsibility for Fees. If Operator takes any of the Tanks out of
service for regulatory requirements, repair, or maintenance, then PBF shall be
solely responsible for any alternative storage or Product movements as required
and all third-party fees associated with such movements that are not within the
Storage Facility. Unless any Tank is removed specifically at PBF’s request, then
PBF shall not be responsible to Operator for any Storage Services Fees for any
Tanks taken out of service during the period that such Tank is out of service.
(c)    Removal of Product. Materials stored in or removed from the Storage
Facility shall at all times remain owned by PBF or PBF’s Designee, which shall
always remain responsible for, at its sole cost, receiving custody of all of its
materials to be removed from the Storage Facility, making appropriate
arrangements to receive custody at the Storage Facility in a manner acceptable
to Operator, and disposal of such material after custody is returned to PBF or
PBF’s Designee. PBF shall be responsible for any fees and costs associated with
the disposal of hazardous and non-hazardous waste (unless caused by Operator’s
gross negligence or willful misconduct). Operator shall have no obligations
regarding disposition of such materials, other than to return custody to PBF at
the Storage Facility. PBF or PBF’s Designee shall be responsible, at its own
expense, for any insurance for Products at the Storage Facility.

32

--------------------------------------------------------------------------------




10.    NEWLY IMPOSED TAXES AND REGULATIONS
PBF shall promptly reimburse Operator for any newly imposed taxes, levies,
royalties, assessments, licenses, fees, charges, surcharges, and sums due of any
nature whatsoever (other than income taxes, gross receipt taxes and similar
taxes) by any Governmental Authority that Operator incurs on PBF’s behalf for
the services provided by Operator under this Agreement or any applicable Storage
Facility Service Order. If Operator is required to pay any of the foregoing, PBF
shall promptly reimburse Operator in accordance with the payment terms set forth
in this Agreement. Any such newly imposed taxes, levies, royalties, assessments,
licenses, fees, charges, surcharges, and sums shall be specified in an
applicable Storage Facility Service Order.
11.    PAYMENTS
The Operator shall invoice PBF monthly (or, in the case of any Shortfall
Payments, quarterly) for all fees and payments under this Agreement. PBF will
make payments to the Operator on a monthly (or, in the case of any Shortfall
Payments, quarterly) basis during the Term with respect to amounts due to the
Operator under this Agreement in the prior month (or, in the case of any
Shortfall Payments, Contract Quarter) ten (10) days after its receipt of such
invoice. Any past due payments owed to the Operator hereunder shall accrue
interest, payable on demand, at the Prime Rate plus 400 basis points from the
due date of the payment through the actual date of payment. Payment of any fee
or Shortfall Payment pursuant to this Section 11 shall be made by wire transfer
of immediately available funds to an account designated in writing by the
Operator. If any such fee shall be due and payable on a day that is not a
Business Day, such payment shall be due and payable on the next succeeding
Business Day.
12.    SCHEDULING
All scheduling of deliveries and receipts of Product hereunder shall be made in
accordance with the Operating Procedures. PBF shall identify to Operator, prior
to the delivery of any Product to the Storage Facility, the specific Tanks to be
used for receiving and storing such Product.
13.    MEASUREMENT
The measurement control practices set forth in Schedule C shall govern the
services provided hereunder. Operator reserves the right to implement additional
procedures in the event that third parties utilize the Storage Facility.
14.    CUSTODY TRANSFER AND TITLE
Operator shall be deemed to have custody of the Product after it enters
Operator’s fixed receiving flange and until the Product leaves the fixed
delivery flange on the receiving manifold at the Storage Facility. Upon
re-delivery of any Product to PBF’s account, PBF shall become solely responsible
for any loss, damage or injury to Person or property or the environment, arising
out of transportation, possession or use of such Product after transfer of
custody. Title to all PBF’s or PBF Designee’s Products received in the Storage
Facility shall remain with PBF or PBF Designee at all times. Both Parties
acknowledge that this Agreement and any Storage Facility Service Order represent
a bailment of Products by PBF or PBF Designee to Operator and not a consignment
of Products, it being understood that Operator has no authority hereunder to
sell or seek purchasers for the Products of PBF or PBF Designee. PBF or PBF
Designee hereby warrants that it shall have good title to and the right to
deliver, store and receive Products pursuant to the terms of this Agreement or
any applicable Storage Facility Service Order. PBF acknowledges that,
notwithstanding anything to the contrary contained in this Agreement or in any
Storage Facility Service Order, PBF or PBF Designee acquires no right, title or
interest in or to any of the Storage Facility, except the right to receive,
deliver and store the Products in the Tanks. Operator shall retain control of
the Storage Facility.
15.    OPERATING PROCEDURES; SERVICE INTERRUPTIONS
(a)    Operating Procedures for PBF. PBF hereby agrees to strictly abide by any
and all procedures (the “Operating Procedures”) relating to the operation and
use of the Storage Facility (including the Tanks and Terminal) and the Pipelines
that generally apply to receipt, delivery, storage, and movement of Products at
the Storage Facility. Operator shall provide PBF with a current copy of its
Operating Procedures and shall provide PBF with thirty (30) days’ prior written
notice of any changes to the Operating Procedures that affect PBF’s use of the
Storage Facility, unless a shorter implementation of such revised Operating
Procedures is required by Applicable Law.
(b)    Operating Procedures for Operator. Operator shall carry out the handling
of the Products at the Storage Facility, the Tanks, the Pipelines, and the
Terminal in accordance with the Operating Procedures.
(c)    Service Interruptions. Operator shall use reasonable commercial efforts
to minimize the interruption of service at each Tank, any of the associated
Pipelines, or the Terminal. Operator shall promptly inform PBF’s operational
personnel of any anticipated partial or complete interruption of service at any
Tank, associated Pipelines or the Terminal, including relevant information about
the nature, extent, cause and expected duration of the interruption and the
actions Operator is taking to resume full operations, provided that Operator
shall not have any liability for any failure to notify, or delay in notifying,
PBF of any such matters except to the extent PBF has been materially prejudiced
or damaged by such failure or delay.
16.    LIENS
Operator hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under all applicable laws, which Operator
would or might otherwise have under or with respect to all Products stored or
handled hereunder. Operator further agrees to furnish documents reasonably
acceptable to PBF and its lender(s) (if applicable), and to cooperate with PBF
in assuring and demonstrating that Product titled in PBF’s or PBF Designee’s
name shall not be subject to any lien on the Storage Facility or Operator’s
Product stored there.
17.    PREFERENTIAL STORAGE RIGHTS
(a)    Subsequent Lease Agreements. If Operator elects to lease all or a portion
of the Storage Facility to a third-party, then Operator shall first provide PBF
with at least thirty (30) days advance notice (the “ROFO Notice”) of such lease
proposed to be entered into by Operator. The ROFO Notice shall include the
material terms, conditions, and details as would be reasonably relevant for PBF
to consider in developing a responsive offer (the “ROFO Response”) proposing
alternate terms for Operator to provide services to PBF at the Storage Facility.
PBF shall deliver the ROFO Response within thirty (30) days of its receipt of
the ROFO Notice, and Operator shall not make any binding commitments for a lease
of the Storage Facility to a third-party during such thirty (30) day period,
unless PBF notifies Operator that it does not desire to make a ROFO Response. If
PBF delivers a ROFO Response proposing for Operator to provide services to PBF
at the Storage Facility, then the Parties shall have a period of thirty (30)
days from the date of the ROFO Response to negotiate mutually acceptable terms
for PBF to provide such services at the Storage Facility. Any such terms should
provide Operator with equal or greater economic benefit than it would receive
from a lease of the Storage Facility to a third-party as outlined in the ROFO
Notice. Operator shall be under no obligation to expend capital, make any
improvements or otherwise alter or change the use of the Storage Facility,
unless it elects to do.
(b)    New Storage Facility Service Order. If the Parties are able to reach
agreement on terms for Operator to provide services to PBF at the Storage
Facility under Section (a), then such terms shall be set forth in a Storage
Facility Service Order, and such services shall be provided pursuant to this
Agreement and the applicable Storage Facility Service Order. If the Parties are

32

--------------------------------------------------------------------------------




unable to reach agreement on such terms within such thirty (30) day negotiating
period, then Operator shall be entitled to execute a lease of the Storage
Facility with a third-party, consistent with the terms set forth in the ROFO
Notice, provided that no such lease shall be for a term in excess of one (1)
year, and if such lease provides a right for further extensions or renewals,
then PBF shall have a prior right to enter into a Storage Facility Service Order
with Operator for alternate use of the Storage Facility on the terms outlined
above prior to any such extension or renewal term becoming effective, and any
provision in any such lease for an extension or renewal of the initial term
shall be conditioned upon and subject to PBF’s rights to make an alternative
proposal on the terms set forth in this Section 17(b), the same as if such
extension or renewal were a lease.
18.    COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS
(a)    Compliance With Law. None of the Products covered by this Agreement or
any Storage Facility Service Order shall be derived from any Product which was
produced or withdrawn from storage in violation of any Applicable Law.
(b)    Licenses and Permits. Operator shall maintain all necessary licenses and
permits for the storage of Products at the Storage Facility.
(c)    Applicable Law. The Parties are entering into this Agreement and any
Storage Facility Service Order in reliance upon and shall fully comply with all
Applicable Law which directly or indirectly affects the Products hereunder, or
any receipt, throughput delivery, transportation, handling, storage or
redelivery of Products hereunder or the ownership, operation or condition of the
Storage Facility. Each Party shall be responsible for compliance with all
Applicable Laws associated with such Party’s respective performance hereunder
and the operation of such Party’s facilities. In the event any action or
obligation imposed upon a Party under this Agreement and any Storage Facility
Service Order shall at any time be in conflict with any requirement of
Applicable Law, then this Agreement and any Storage Facility Service Order shall
immediately be modified to conform the action or obligation so adversely
affected to the requirements of the Applicable Law, and all other provisions of
this Agreement and any Storage Facility Service Order shall remain effective.
(d)    New Or Changed Applicable Law. If, during the Term, any new Applicable
Law becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement or any Storage Facility Service Order and which has a material adverse
economic impact upon a Party, then either Party, acting in good faith, shall
have the option to request renegotiation of the relevant provisions of this
Agreement or any Storage Facility Service Order with respect to future
performance. The Parties shall then meet and negotiate in good faith amendments
to this Agreement or to an applicable Storage Facility Service Order that will
conform to the new Applicable Law while preserving the Parties’ economic,
operational, commercial and competitive arrangements in accordance with the
understandings set forth herein.
19.    LIMITATION ON LIABILITY
Notwithstanding anything to the contrary contained herein, except to the extent
set forth herein, neither Party shall be liable or responsible to the other
Party or such other Party’s affiliated Persons for any consequential,
incidental, special, or punitive damages, or for loss of profits or revenues
(collectively referred to as “Special Damages”) incurred by such Party or its
affiliated Persons that arise out of or relate to this Agreement or any Storage
Facility Service Order,

32

--------------------------------------------------------------------------------




REGARDLESS OF WHETHER ANY SUCH CLAIM ARISES UNDER OR RESULTS FROM BREACH OF
CONTRACT, TORT, OR STRICT LIABILITY OF THE PARTY WHOSE LIABILITY IS BEING WAIVED
HEREBY; provided that the foregoing limitation is not intended and shall not
affect Special Damages imposed in connection with any third-party claim or
imposed in favor of unaffiliated Persons that are not Parties to this Agreement;
provided, further, that to the extent a Party hereunder receives insurance
proceeds with respect to Special Damages that would be waived hereunder if not
for this Section 19, such Party shall be liable for such Special Damages up to
the amount of such insurance proceeds (net any deductible and premiums paid with
respect thereto).
20.    INDEMNIFICATION
(a)    Operator Indemnities. The Operator shall defend, indemnify and hold
harmless PBF, any PBF Designee, their respective Affiliates, and their
respective directors, officers, employees, representatives, agents, contractors,
successors and permitted assigns (collectively, the “PBF Indemnitees”) from and
against any Liabilities directly or indirectly arising out of (a) any breach by
the Operator of any covenant or agreement contained herein or made in connection
herewith or any representation or warranty of the Operator made herein or in
connection herewith proving to be false or misleading, (b) any failure by the
Operator, its Affiliates or any of their respective employees, representatives,
agents or contractors to comply with or observe any Applicable Law, (c) the
offsite disposal of any hazardous or non-hazardous waste generated from the
Storage Facility unless related to a third party’s use of the Storage Facility,
or (d) injury, disease, or death of any Person or damage to or loss of any
property, fine or penalty, any of which is caused by the Operator, its
Affiliates or any of their respective employees, representatives, agents or
contractors in the exercise of any of the rights granted hereunder or the
handling or transportation of any Products hereunder, except to the extent of
PBF’s obligations under Section 20(b) below, and except to the extent that such
injury, disease, death, or damage to or loss of property, fine or penalty was
caused by the negligence or willful misconduct on the part of the PBF
Indemnitees, their Affiliates or any of their respective employees,
representatives, agents or contractors. Notwithstanding the foregoing, the
Operator’s liability to the PBF Indemnitees pursuant to this Section 20 shall be
net of any insurance proceeds actually received by the PBF Indemnitees or any of
their respective Affiliates from any third party with respect to or on account
of the damage or injury which is the subject of the indemnification claim. PBF
agrees that it shall, and shall cause the other PBF Indemnitees to, (i) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the PBF Indemnitees are entitled with respect to or on
account of any such damage or injury, (ii) notify the Operator of all potential
claims against any third party for any such insurance proceeds, and (iii) keep
the Operator fully informed of the efforts of the PBF Indemnitees in pursuing
collection of such insurance proceeds.
(b)    PBF Indemnities. PBF shall defend, indemnify and hold harmless the
Operator, its Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Operator Indemnitees”) from and against any Liabilities
directly or indirectly arising out of (a) any breach by PBF of any covenant or
agreement contained herein or made in connection herewith or any representation
or warranty of PBF made herein or in connection herewith proving to be false or
misleading, (b) any personal injury incurred by any representative of PBF or the
PBF Designee (including any Supplier Inspector or PBF Inspector) while on the
Operator’s property, (c) any failure by PBF, the PBF Designee, their respective
Affiliates or any of their respective employees, representatives (including any
Supplier Inspector or PBF Inspector), agents or contractors to comply with or
observe any Applicable Law, or (d) injury, disease, or death of any Person or
damage to or loss of any property, fine or penalty, any of which is caused by
PBF, the PBF Designee, their respective Affiliates or any of their respective
employees, representatives (including any Supplier Inspector or PBF Inspector),
agents or contractors in the exercise of any of the rights granted hereunder or
the refining or storage of any Products hereunder, except to the extent of the
Operator’s obligations under Section 20(a) above, and except to the extent that
such injury, disease, death, or damage to or loss of property, fine or penalty
was caused by the gross or sole negligence or willful misconduct on the part of
the Operator Indemnitees, their Affiliates or any of their respective employees,
representatives, agents or contractors. Notwithstanding the foregoing, PBF’s
liability to the Operator Indemnitees pursuant to this Section 20(b) shall be
net of any insurance proceeds actually received by the Operator Indemnitees or
any of their respective Affiliates from any third party with respect to or on
account of the damage or injury which is the subject of the indemnification
claim. The Operator agrees that it shall, and shall cause the other Operator
Indemnitees to, (i) use all commercially reasonable efforts to pursue the
collection of all insurance proceeds to which any of the Operator Indemnitees
are entitled with respect to or on account of any such damage or injury, (ii)
notify PBF of all potential claims against any third party for any such
insurance proceeds, and (iii) keep PBF fully informed of the efforts of the
Operator Indemnitees in pursuing collection of such insurance proceeds.
21.    TERMINATION; RIGHT TO ENTER INTO A NEW AGREEMENT
(a)    Termination for Default. A Party shall be in default under this Agreement
or any Storage Facility Service Order if:
(i)    the Party breaches any provision of this Agreement or a Storage Facility
Service Order, which breach has a material adverse effect on the other Party
(with such material adverse effect being determined based on this Agreement and
all Storage Facility Service Orders considered as a whole), and such breach is
not excused by Force Majeure or cured within fifteen (15) Business Days after
notice thereof (which notice shall describe such breach in reasonable detail) is
received by such Party (unless such failure is not commercially reasonably
capable of being cured in such fifteen (15) Business Day Period in which case
such Party shall have commenced remedial action to cure such breach and shall
continue to diligently and timely pursue the completion of such remedial action
after such notice); or
(ii)    the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.
If either Party is in default as described above, then (i) if PBF is in default,
Operator may or (ii) if Operator is in default, PBF may: (1) terminate this
Agreement and all applicable Storage Facility Service Orders upon notice to the
defaulting Party; (2) withhold any payments due to the defaulting Party under
this Agreement and the Storage Facility Service Orders; and/or (3) pursue any
other remedy at law or in equity.
(b)    Other Breaches. If a Party breaches any provision of this Agreement or a
Storage Facility Services Order, which breach does not have a material adverse
effect on the other Party, the breaching Party shall still have the obligation
to cure such breach.
(c)    Obligations at Termination. Unless otherwise mutually agreed by the
Parties, within thirty (30) days of the termination or expiration of this
Agreement, (i) PBF shall promptly remove all of its removable Products from the
Storage Facility and (ii) Operator shall remove the remaining Tank Heels and
tank bottoms and deliver them to PBF or PBF’s designee. If Product is not
removed within such thirty (30) day period, then PBF shall be assessed a
holdover storage fee, calculated on the same basis as the Storage Services Fee,
to all Products held in storage more than thirty (30) days beyond the
termination or expiration of this Agreement until such time PBF’s entire Product
is removed from the Tanks and the Storage Facility. PBF shall not be assessed
any storage fees associated with the removal of Product to the extent that PBF’s
ability to remove such Product is delayed or hindered by Operator, its agents,
or contractors for any reason.
22.    FORCE MAJEURE
(a)    Force Majeure. In the event that a Party (the “Force Majeure Party”) is
rendered unable, wholly or in part, by a Force Majeure event to perform its
obligations under this Agreement, then such Party shall within a reasonable time
after the occurrence of such event of Force Majeure deliver to the other Party
written notice (a “Force Majeure Notice”) including full particulars of the
Force Majeure event, and the obligations of the Parties, to the extent they are
affected by the Force Majeure event, shall be suspended for the duration of any
inability so caused; provided, however, that prior to the second (2nd)
anniversary of the Commencement Date, PBF shall be required to continue to make
payments for the Services Fees in an amount equivalent to that being paid prior
to the Force Majeure Event. The Force Majeure Party shall identify in such Force
Majeure Notice the approximate length of time that it believes in good faith
such Force Majeure event shall continue (the “Force Majeure Period”). PBF shall
be required to pay any amounts accrued and due under this Agreement at the time
of the start of the Force Majeure event. The cause of the Force Majeure event
shall so far as possible be remedied with all reasonable efforts, except that no
Party shall be compelled to resolve any strikes, lockouts or other industrial or
labor disputes other than as it shall determine to be in its best interests.
Prior to the second (2nd) anniversary of the Commencement Date, any suspension
of the obligations of the Parties under this Section 22(a) as a result of a
Force Majeure event that adversely affects the Operator’s ability to perform the
services it is required to perform under this Agreement shall extend the Term
for the same period of time as such Force Majeure event continues (up to a
maximum of one year) unless this Agreement is terminated under Section 22(b).
(b)    Termination Notice. If the Force Majeure Party advises in any Force
Majeure Notice that it reasonably believes in good faith that the Force Majeure
Period shall continue for more than twelve (12) consecutive months beyond the
second (2nd) anniversary of the Commencement Date, then at any time after the
delivery of such Force Majeure Notice, either Party may deliver to the other
Party a notice of termination (a “Termination Notice”), which Termination Notice
shall become effective not earlier than twelve (12) months after the later to
occur of (a) delivery of the Termination Notice and (b) the second (2nd)
anniversary of the Commencement Date; provided, however, that such Termination
Notice shall be deemed cancelled and of no effect if the Force Majeure Period
ends before the Termination Notice becomes effective, and, upon the cancellation
of any Termination Notice, the Parties’ respective obligations hereunder shall
resume as soon as reasonably practicable thereafter, and the Term shall be
extended by the same period of time as is required for the Parties to resume
such obligations. After the second (2nd) anniversary of the Commencement Date
and following delivery of a Termination Notice, the Operator may terminate this
Agreement, to the extent affected by the Force Majeure event, upon sixty (60)
days prior written notice to PBF in order to enter into an agreement to provide
any third party the services provided to PBF under this Agreement.
23.    SUSPENSION OF REFINERY OPERATIONS
This Agreement shall continue in full force and effect regardless of whether PBF
decides to permanently or temporarily suspend refining operations at the
Refinery. PBF is not permitted to suspend or reduce its obligations under this
Agreement or any Storage Facility Service Order in connection with a shutdown of
the Refinery for scheduled turnarounds or other regular servicing or
maintenance. If refining operations at the Refinery are suspended for any reason
(including Refinery turnarounds and other scheduled maintenance), then PBF shall
remain liable for Services Fees under this Agreement or any Storage Facility
Service Order for the duration of the suspension. PBF shall provide at least
thirty (30) days’ prior written notice of any suspension of operations at the
Refinery due to a planned turnaround or scheduled maintenance.
24.    ASSIGNMENT; CHANGE OF CONTROL
(a)    Assignment by PBF. Except as set forth in Section 24(a), PBF shall not
assign its rights or obligations hereunder without the Operator’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that (a) PBF may assign this Agreement without the
Operator’s consent in connection with a sale by PBF of its inventory of
Products, or all or substantially all of the Refinery, including by merger,
equity sale, asset sale or otherwise, so long as the transferee: (i) agrees to
assume all of PBF’s obligations under this Agreement; and (ii) is financially
and operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by PBF in its reasonable judgment; and (b) PBF shall
be permitted to make a collateral assignment of this Agreement solely to secure
financing for itself or any of its Affiliates.
(b)    PBF Designee.
(i)    Without the Operator’s consent, PBF shall be permitted to assign PBF’s
rights to use, hold the Products in, and transport the Products through, the
Terminal pursuant to this Agreement, to a PBF Designee.
(ii)    PBF shall act as the PBF Designee’s counterparty for all purposes of
this Agreement, and the Operator shall be entitled to follow PBF’s instructions
with respect to all of the PBF Designee’s Products that are transported or
handled by the Operator pursuant to this Agreement unless and until the Operator
is notified by the PBF Designee in writing that PBF is no longer authorized to
act as the PBF Designee’s counterparty, in which case the Operator shall
thereafter follow the instructions of the PBF Designee (or such other agent as
the PBF Designee may appoint) with respect to all the PBF Designee’s Products
that are transported or handled by the Operator pursuant to this Agreement. PBF
shall be responsible for all the PBF Designee’s payments to the Operator
hereunder; provided, however, that the Operator shall accept payment in
connection with this Agreement directly from any PBF Designee and apply such
payments against amounts owed by PBF hereunder.
(c)    Operator Assignment. The Operator shall not assign its rights or
obligations under this Agreement without the prior written consent of PBF, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that (a) subject to Article VI of the Omnibus Agreement, the Operator
may assign this Agreement without such consent in connection with a sale by the
Operator of all or substantially all of the Terminal, including by merger,
equity sale, asset sale or otherwise, so long as the transferee: (i) agrees to
assume all of the Operator’s obligations under this Agreement; (ii) is
financially and operationally capable of fulfilling the terms of this Agreement,
which determination shall be made by the Operator in its reasonable judgment;
and (iii) is not a competitor of PBF, as determined by PBF in good faith; and
(b) the Operator shall be permitted to make a collateral assignment of this
Agreement solely to secure financing for the Operator and its Affiliates.
(d)    Terms of Assignment. Any assignment that is not undertaken in accordance
with the provisions set forth above shall be null and void ab initio. A Party
making any assignment shall promptly notify the other Party of such assignment,
regardless of whether consent is required. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.

32

--------------------------------------------------------------------------------




(e)    Change of Control. The Parties’ obligations hereunder shall not terminate
in connection with a Change of Control; provided, however, that in the case of a
Change of Control, PBF shall have the option to extend the Term as provided in
Section 4(a), without regard to the notice period provided in Section 4(a).
25.    ACCOUNTING PROVISIONS AND DOCUMENTATION; AUDIT
(a)    Storage Services Fee Documentation. Within ten (10) Business Days
following the end of each Month, Operator shall furnish PBF with a statement
showing, by Tank, a calculation of all of PBF’s Monthly Storage Services Fees.
Operator shall furnish all appropriate documentation to support the calculation
of all fees, and, to the extent reasonably available, to document movement of
Products through the Storage Facility.
(b)    Inspection. At any reasonable times during normal business hours and upon
reasonable prior notice, PBF, a PBF Designee, and the PBF Inspectors shall have
the right to enter and exit the Operator’s premises in order to have access to
the Storage Facility, to observe the operations of the Storage Facility and to
conduct such inspections as PBF or the PBF Designee may wish to have performed
in connection with this Agreement, including to enforce its rights and interests
under this Agreement; provided, however, that (a) each of the PBF Inspectors
shall follow routes and paths to be reasonably designated by the Operator or
security personnel retained by the Operator, (b) each of the PBF Inspectors
shall observe all security, fire and safety regulations while in, around or
about the Storage Facility, (c) when accessing the facilities of the Operator,
the PBF Inspectors shall at all times comply with Applicable Law and such safety
directives and guidelines as may be furnished to PBF or the PBF Designee by the
Operator by any means (including in writing, orally, electronically or through
the posting of signs) from time to time, and (d) PBF or the PBF Designee shall
be liable for any personal injury to its representatives or any damage caused by
such PBF Inspectors in connection with such access to the Storage Facility.
Without limiting the generality of the foregoing, the Operator shall regularly
grant the PBF Inspectors such access from the last day of each month until the
third (3rd) Business Day of the ensuing month. Notwithstanding any of the
foregoing, if a default hereunder with respect to the Operator has occurred and
is continuing, the PBF Inspectors shall have unlimited and unrestricted access
to the Storage Facility, for so long as such default continues.
(c)    Access. PBF, the PBF Designee and their respective representatives, upon
reasonable notice and during normal working hours, shall have access to the
accounting records and other documents maintained by the Operator, or any of its
contractors and agents, which relate to this Agreement, and shall have the right
to audit such records at any reasonable time or times during the Term and for a
period of up to two (2) years after termination of this Agreement. PBF or the
PBF Designee shall have the right to conduct such audit no more than once per
calendar quarter and each audit shall be limited in time to no more than the
present and prior two (2) calendar years. Claims as to defects in quality shall
be made by written notice within ninety (90) days after the delivery in question
or shall be deemed to have been waived. The right to inspect or audit such
records shall survive termination of this Agreement for a period of two (2)
years following the end of the Term. The Operator shall preserve, and shall
cause all contractors or agents to preserve, all of the aforesaid documents for
a period of at least two (2) years from the end of the Term. Additionally, the
Operator shall make available a copy of any meter calibration report, to be
available for inspection upon reasonable request by PBF or the PBF Designee at
the Terminal following any

32

--------------------------------------------------------------------------------




calibration. Notwithstanding any of the foregoing, if an event of default
hereunder with respect to the Operator has occurred and is continuing, the PBF
Inspectors shall have unlimited and unrestricted access to the accounting
records and other documents maintained by the Operator with respect to the
Terminal, for so long as such default continues.
26.    INSURANCE
(a)    Coverage. At all times during the Term and for a period of two (2) years
after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, PBF shall maintain at its expense the below
listed insurance in the amounts specified below which are minimum requirements.
Such insurance shall provide coverage to Operator and such policies, other than
Worker’s Compensation Insurance, shall include Operator as an Additional
Insured. Each policy shall provide that it is primary to and not contributory
with any other insurance, including any self-insured retention, maintained by
Operator (which shall be excess) and each policy shall provide the full coverage
required by this Agreement and any Storage Facility Service Order. All such
insurance shall be written with carriers and underwriters reasonably acceptable
to Operator, provided that PBF may procure worker’s compensation insurance from
the State of Ohio. All limits listed below are required minimum limits:
(i)    Workers Compensation and Occupational Disease Insurance which fully
complies with Applicable Law of the State of Ohio, in limits not less than
statutory requirements;
(ii)    Employers Liability Insurance with a minimum limit of $1,000,000 for
each accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;
(iii)    Commercial General Liability Insurance, with minimum limits of
$1,000,000 combined single limit per occurrence for bodily injury and property
damage liability, or such higher limits as may be required by Operator or by
Applicable Law from time to time. This policy shall include Broad Form
Contractual Liability insurance coverage which shall specifically apply to the
obligations assumed in this Agreement and any Storage Facility Service Order by
PBF;
(iv)    Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by PBF or by Applicable Law from time to time. Limits of liability
for this insurance must be not less than $1,000,000 per occurrence;
(v)    Excess (Umbrella) Liability Insurance with limits not less than
$4,000,000 per occurrence. Additional excess limits may be utilized to
supplement inadequate limits in the primary policies required in items (ii),
(iii), and (iv) above;
(vi)    Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and
(vii)    Property Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party property insurance to adequately cover
PBF’s owned property; including personal property of others.
(b)    Waiver of Subrogation. All such policies must be endorsed with a Waiver
of Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against Operator, and shall contain where applicable,
a severability of interest clause and a standard cross liability clause.
(c)    Insurance Certificates. Upon execution of this Agreement and prior to the
operation of any equipment by PBF, PBF will furnish to Operator, and at least
annually thereafter (or at any other times upon request by Operator) during the
Term (and for any coverage maintained on a “claims-made” basis, for two (2)
years after the termination of this Agreement or any applicable Storage Facility
Service Order), insurance certificates and/or certified copies of the original
policies to evidence the insurance required herein. Such certificates shall be
in the form of the “Accord” Certificate of Insurance, and reflect that they are
for the benefit of Operator and shall provide that there will be no material
change in or cancellation of the policies unless Operator is given at least
thirty (30) days prior written notice. Certificates providing evidence of
renewal of coverage shall be furnished to Operator prior to policy expiration.
(d)    Self-Insurance. PBF shall be solely responsible for any deductibles or
self-insured retention.
27.    NOTICE
All notices, requests, demands, and other communications hereunder (unless
otherwise set forth in the Operating Procedures) will be in writing and will be
deemed to have been duly given: (i) if by transmission by hand delivery, when
delivered; (ii) if mailed via the official governmental mail system, five (5)
Business Days after mailing, provided said notice is sent first class, postage
pre-paid, via certified or registered mail, with a return receipt requested;
(iii) if mailed by an internationally recognized overnight express mail service
such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day after
deposit therewith prepaid; or (iv) by e-mail one (1) Business Day after delivery
with receipt confirmed. All notices will be addressed to the Parties at the
respective addresses as follows:

32

--------------------------------------------------------------------------------




If to PBF, to:


PBF Holding Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Erik Young
Telecopy No: (973) 455-7562
Email: erik.young@pbfenergy.com
with a copy, which shall not constitute notice, to:

PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Jeffrey Dill, General Counsel
Telecopy No: (973) 455-7562
Email: jeffrey.dill@pbfenergy.com


If to Operator, to:
Toledo Terminaling Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn:    Matt Lucey
Telecopy No: (973) 455-7562
Email: matthew.lucey@pbf.com


with a copy, which shall not constitute notice, to:

    Toledo Terminaling Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn:    Tom O’Connor
Telecopy No: (973) 455-7562
Email: matthew.lucey@pbf.com


or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.
28.    ARBITRATION
Any and all Arbitrable Disputes (except to the extent injunctive relief is
sought) shall be resolved through the use of binding arbitration using, in the
case of an Arbitrable Dispute involving a dispute of an amount equal to or
greater than $1,000,000 or non-monetary relief, three arbitrators, and in the
case of an Arbitrable Dispute involving a dispute of an amount less than
$1,000,000, one arbitrator, in each case in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, as supplemented to
the extent necessary to determine any procedural appeal questions by the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this Section 28 and the Commercial Arbitration Rules or
the Federal Arbitration Act, the terms of this Section 28 will control the
rights and obligations of the Parties. Arbitration must be initiated within the
time limits set forth in this Agreement, or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by a Party (“Claimant”) serving
written notice on the other Party (“Respondent”) that Claimant elects to refer
the Arbitrable Dispute to binding arbitration. Claimant’s notice initiating
binding arbitration must identify the arbitrator Claimant has appointed.
Respondent shall respond to Claimant within thirty (30) days after receipt of
Claimant’s notice, identifying the arbitrator Respondent has appointed. If
Respondent fails for any reason to name an arbitrator within the 30-day period,
Claimant shall petition the American Arbitration Association for appointment of
an arbitrator for Respondent’s account. The two arbitrators so chosen shall
select a third arbitrator within thirty (30) days after the second arbitrator
has been appointed, and, in the event of an Arbitrable Dispute involving a
dispute of an amount less than $1,000,000, such third arbitrator shall act as
the sole arbitrator, and the sole role of the first two arbitrators shall be to
appoint such third arbitrator. Claimant will pay the compensation and expenses
of the arbitrator named by or for it, and Respondent will pay the compensation
and expenses of the arbitrator named by or for it. The costs of petitioning for
the appointment of an arbitrator, if any, shall be paid by Respondent. Claimant
and Respondent will each pay one-half of the compensation and expenses of the
third arbitrator. All arbitrators must (a) be neutral parties who have never
been officers, directors or employees of the Operator, PBF, or any of their
Affiliates and (b) have not less than seven (7) years’ experience in the energy
industry. The hearing will be conducted in the State of Delaware or the
Wilmington, Delaware Metropolitan area and commence within thirty (30) days
after the selection of the third arbitrator. PBF, the Operator and the
arbitrators shall proceed diligently and in good faith in order that the award
may be made as promptly as possible. Except as provided in the Federal
Arbitration Act, the decision of the arbitrators will be binding on and
non-appealable by the Parties hereto. The arbitrators shall have no right to
grant or award Special Damages. Notwithstanding anything herein the contrary,
PBF may not dispute any amounts with respect to an invoice delivered in
accordance with Section 11 that PBF has not objected to within one hundred
twenty (120) days of receipt thereof. No default shall occur hereunder if the
subject matter underlying such potential default is the subject matter of any
dispute that is pending resolution or arbitration under this Section 28 until
such time that such dispute is resolved in accordance with this Section 28.

32

--------------------------------------------------------------------------------




29.    CONFIDENTIAL INFORMATION
(a)    Obligations. Each Party shall use reasonable efforts to retain the other
Parties’ Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 29. Each Party further agrees
to take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care.
(b)    Required Disclosure. Notwithstanding Section 29(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, or is required
to disclose by the listing standards of any applicable securities exchange of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)    Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party or destroyed with destruction certified by the
receiving Party upon termination of this Agreement, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies. Any
Confidential Information retained by the receiving Party shall be maintained
subject to confidentiality pursuant to the terms of this Section 29, and such
archived or back-up Confidential Information shall not be accessed except as
required by Applicable Law for so long as such Confidential Information is
retained.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement or any Storage Facility Service Order (the “Receiving Party
Personnel”). The Receiving Party Personnel who have access to any Confidential
Information of the disclosing Party will be made aware of the confidentiality
provision of this Agreement, and will be required to abide by the terms thereof.
Any third party contractors that are given access to Confidential Information of
a disclosing Party pursuant to the terms hereof shall be required to sign a
written agreement pursuant to which such Receiving Party Personnel agree to be
bound by the provisions of this Agreement, which written agreement will
expressly state that it is enforceable against such Receiving Party Personnel by
the disclosing Party.
(e)    Survival. The obligation of confidentiality under this Section 29 shall
survive the termination of this Agreement for a period of two (2) years.
30.    NATURE OF TRANSACTION AND RELATIONSHIP OF PARTIES
(a)    Independent Contractor. This Agreement shall not be construed as creating
a partnership, association or joint venture among the Parties. It is understood
that the Operator is an independent contractor with complete charge of its
employees and agents in the performance of its duties hereunder, and nothing
herein shall be construed to make the Operator, or any employee or agent of the
Operator, an agent or employee of PBF.
(b)    No Agency. No Party shall have the right or authority to negotiate,
conclude or execute any contract or legal document with any third person in the
name of the other Party; to assume, create, or incur any liability of any kind,
express or implied, against or in the name of any of the other Party; or to
otherwise act as the representative of the other Party, unless expressly
authorized in writing by the other Party.
31.    MISCELLANEOUS
(a)    Modification; Waiver. This Agreement or any Storage Facility Service
Order may be amended or modified only by a written instrument executed by the
Parties. The failure of a Party hereunder or under any Storage Facility Service
Order to assert a right or enforce an obligation of the other Party shall not be
deemed a waiver of such right or obligation. Any of the terms and conditions of
this Agreement or any Storage Facility Service Order may be waived in writing at
any time by the Party entitled to the benefits thereof. No waiver of any of the
terms and conditions of this Agreement or any Storage Facility Service Order, or
any breach thereof, will be effective unless in writing signed by a duly
authorized individual on behalf of the Party against which the waiver is sought
to be enforced. No waiver of any term or condition or of any breach of this
Agreement or any Storage Facility Service Order will be deemed or will
constitute a waiver of any other term or condition or of any later breach
(whether or not similar), nor will such waiver constitute a continuing waiver
unless otherwise expressly provided.
(b)    Integration. This Agreement, together with the Schedules and Storage
Facility Service Orders, constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.
(c)    Cumulative Remedies. Each and every right granted to the Parties under
this Agreement or allowed it by law or equity, shall be cumulative and may be
exercised from time to time in accordance with the terms thereof and Applicable
Law.
(d)    Governing Law; Jurisdiction. This Agreement and any Storage Facility
Service Order shall be governed by the laws of the State of Delaware, excluding
any conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement and any Storage Facility Service Order to the
laws of another state. Subject to Section 28, the Parties agree to the venue of
the federal or state courts located in the State of Delaware for the
adjudication of all disputes arising out of this Agreement and any Storage
Facility Service Order.
(e)    Counterparts. This Agreement and any Storage Facility Service Order may
be executed in one or more counterparts (including by facsimile or portable
document format (pdf)) for the convenience of the Parties hereto, each of which
counterparts will be deemed an original, but all of which counterparts together
will constitute one and the same agreement.
(f)    Severability. Whenever possible, each provision of this Agreement and any
Storage Facility Service Order will be interpreted in such manner as to be valid
and effective under applicable law, but if any provision of this Agreement or
any Storage Facility Service Order or the application of any such provision to
any Person or circumstance will be held invalid, illegal or unenforceable in any
respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
(g)    No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement and any Storage Facility Service Order do not
impart enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party; provided, however, that upon written

32

--------------------------------------------------------------------------------




request from PBF, this Agreement will be amended by the Parties to make any PBF
Designee or lender or intermediator of PBF or any PBF Designee a third-party
beneficiary hereof.
(h)    Time is of the Essence. Time is of the essence with respect to all
aspects of each Party’s performance of any obligations under this Agreement.

32

--------------------------------------------------------------------------------




(i)    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
(j)    Survival. All audit rights, payment, confidentiality and indemnification
obligations under this Agreement shall survive the expiration or termination of
this Agreement in accordance with their terms.
(k)    WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PURCHASE ORDER OR ANY PERFORMANCE
OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.
(l)    Schedules and Storage Facility Service Orders. Each of the Schedules and
Storage Facility Service Orders attached hereto and referred to herein is hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.

















32

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
                        
 
 
 
TOLEDO TERMINALING COMPANY LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew C. Lucey
 
 
 
 
Name:
Matthew C. Lucey
 
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PBF HOLDING COMPANY LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey Dill
 
 
 
 
Name:
Jeffrey Dill
 
 
 
 
Title:
Secretary
 

























Signature Page to Storage and Terminaling Services Agreement

32

--------------------------------------------------------------------------------




SCHEDULE A
TANKS
Tank Number
Shell Capacity (in Barrels)
Product
Propane Storage
Vessel Capacity
405
112,447
Crude
16020
717
408
139,578
Crude
16021
717
409
143,745
Crude
16022
717
410
149,163
Crude
16023
717
412
101,744
Crude
16024
717
413
111,711
Crude
16025
713
414
100,335
HC Feed
16026
714
415
118,432
Gasoline
16027
714
416
119,793
Gasoline
16028
717
417
120,010
Gasoline
16029
717
418
136,219
Gasoline
16030
717
419
136,558
Gasoline
16031
717
420
122,276
Jet
16032
717
421
138,875
ULSD
16033
717
422
130,313
Jet
16034
717
423
122,275
Gasoline
16035
717
424
136,746
Gasoline
16036
717
425
137,441
Gasoline
16037
717
426
138,404
Gasoline
16038
717
427
138,920
Gasoline
16039
717
428
53,518
Jet
16040
717
429
53,622
Jet
16041
717
430
52,647
Off spec distillate
16042
717
431
53,047
Jet
 
 
432
53,115
Off spec distillate
16063
717
434
136,609
HC Feed
16064
717
435
135,803
Gasoline
16065
717
436
147,992
ULSD
16066
717
437
144,243
Jet
 
 
450
463,690
Crude
 
 
TOTAL:
3,849,271
 
 
 




Schedule A
HOU:3485221.8

--------------------------------------------------------------------------------






SCHEDULE A-1
TANKS OUT OF SERVICE SCHEDULE

 
Tank Out of Service Schedule
  
TANK
Due OOS
Next OOS
Last OOS
Service
 
 
 
 
 
 
 
405
2021
2021
2011
CRUDE
 
408
2021
2017
2001
CRUDE
 
409
2030
2030
2010
CRUDE
 
410
2024
2024
2014
CRUDE
 
412
2024
2024
2014
CRUDE
 
413
2040
2033
2012
CRUDE
 
414
2021
2018
2001
LCO
 
415
2027
2027
2009
GASOLINE
 
416
2020
2018
2000
GASOLINE
 
417
2015
2015
1995
GASOLINE
 
418
2024
2024
2014
GASOLINE
 
419
2038
2033
2013
GASOLINE
 
420
2028
2028
2008
Jet (ULSD maint tank)
 
421
2016
2016
1996
ULSD
 
422
2031
2031
2011
Jet (ULSD maint tank)
 
423
2020
2020
2005
GASOLINE
 
424
2032
2032
2012
GASOLINE
 
425
2022
2022
2007
GASOLINE
 
426
2031
2031
2007
GASOLINE
 
427
2016
2015
1996
GASOLINE
 
428
2016
2016
1996
JET
 
429
2016
2016
1996
JET
 
430
2018
2018
1998
LSD
 
431
2021
2019
2001
JET
 
432
2018
2018
1998
LSD
 
434
2018
2015
1998
LCO
 
435
2018
2016
2002
GASOLINE
 
436
2033
2033
2013
ULSD
 
437
2026
2019
2007
JET
 
450
2024
2024
2014
CRUDE
 
 
 
 
 
 
 
16020
2019
2019
2009
PROPANE
 
16021
2019
2019
2009
PROPANE
 
16022
2019
2019
2009
PROPANE
 
16023
2019
2019
2009
PROPANE
 
16024
2019
2019
2009
PROPANE
 
16025
2019
2019
2009
PROPANE


Schedule A - 1
HOU:3485221.8

--------------------------------------------------------------------------------




16026
2019
2019
2009
PROPANE
16027
2019
2019
2009
PROPANE
16028
2019
2019
2009
PROPANE
16029
2019
2019
2009
PROPANE
16030
2019
2019
2009
PROPANE
16031
2019
2019
2009
PROPANE
16032
2019
2019
2009
PROPANE
16033
2019
2019
2009
PROPANE
16034
2019
2019
2009
PROPANE
16035
2019
2019
2009
PROPANE
16036
2019
2019
2009
PROPANE
16037
2019
2019
2009
PROPANE
16038
2019
2019
2009
PROPANE
16039
2019
2019
2009
PROPANE
16040
2019
2019
2009
PROPANE
16041
2019
2019
2009
PROPANE
16042
2019
2019
2009
PROPANE
16063
2020
2020
2010
PROPANE
16064
2020
2020
2010
PROPANE
16065
2020
2020
2010
PROPANE
16066
2020
2020
2010
PROPANE






Schedule A-1
HOU:3485221.8

--------------------------------------------------------------------------------



SCHEDULE B
DESCRIPTION OF TERMINAL
The Terminal consists of the following assets:
Propane loading system:
This system consists of the piping, pumps, and mercaptan additive injection
system necessary for the loading of propane onto trucks from the propane storage
facilities identified on Schedule A.

 

Schedule B



--------------------------------------------------------------------------------






SCHEDULE C
MEASUREMENT PRACTICES
Custody transfer measurement shall comply with the latest applicable American
Petroleum Institute (API) Manual of Petroleum Measurement Standards. In
addition, for activities such as verification of Auto Tank Gauges (ATGs) and
calibration of tanks used strictly for inventory tracking and reconciliation
purposes, the applicable API standards and tolerances will be followed. The two
attached documents, as may be amended and supplemented from time to time, will
also be followed.


[see attached]

































Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




Quarterly Inventory Process TRC Guidelines


Section 1: Corporate Requirements


Objective:
•
Perform a 3rd party validation with respect to the accuracy of Advisor reported
refinery inventory levels on last day of quarter at midnight.

•
Produce a report which details all refinery tank inventory in Advisor at last
day of quarter, indicates the results of the inspection process on those tanks
tested and calculates the net differences by tank and in total.

•
Verify the product quality of random select tanks by performing testing
sufficient to identify the contents of the tank

•
Differences between the physical volume and Advisor volume should include
explanations of the cause and actions to be taken including tank level and
temperature recalibration, improved water draining procedures, etc.

•
Ensure documentation of any recalibrations is fully made and maintained within
SAP

Gauge variances > 1” will require recalibration; temperature differences > 20
will require calibration and/or explanation.


Key Steps (see details page for more info):
1.
Tracking Work & Costs (SAP)

2.
Validate that TDC Readings are consistent with Advisor readings, PRIOR to the
audit

3.
Complete pre-audit de-watering and provide Yield Accounting with final water
readings

4.
Complete bottoms profile for HARF/CSO tanks every 6-months

5.
Teams & Tanks

6.
Static Tanks

7.
Hand Gauge Steps

8.
Recalibration/Return to Service

9.
Refinery Physical Audit File

10.
Midnight Adjustment Values (Level & Temp)

11.
Auditors Witnessing

12.
Audit Review and provide explanations for Temp. Delta >20F, Net Volume delta
>1,000 BBL., or delta >1% and 500 BBL.







KEY STEP DETAILS
TRACKING WORK & COSTS (SAP) –
In order to properly assign costs and document any work involved, ~4 weeks prior
the audit, the TF1 OP and the TF2 OP should enter SAP Work Orders for the work
in their area. As the work is performed, the appropriate charges for each area
should go on that particular work order.

Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




Any tanks that get calibration work should also have those charges assigned to
the appropriate areas work order.
Post-Audit, the Vendor Invoice will be sent to the DOT Program Administrator for
review and approval. The invoice is to be signed, scanned in and then sent to
Joe Keenen and Hari Singh of BPF for payment.
Post-Audit, the individual running the audit will verify that the Instrument
Department had fully documented any tank calibrations performed due to their
readings being out of tolerance to the hand gauge readings ( > 1”). This
includes documentation in the notes section as well as closing out each job step
that is completed followed by closing of the entire WO.


VALIDATE TDC/ADVISOR READINGS –
Since tanks are no longer held static from the time they are hand gauged until
midnight, we need to validate that the TDC readings are similar to the Advisor
Readings so that we can used the TDC readings to calculate midnight adjustment
numbers (Midnight Adjustments covered in their own section)
6-weeks prior to the quarterly audit compare TDC midnight Report numbers with
Advisor report from the same night. Any discrepancies that are >1” will require
the tank be recalibrated (if it can be taken static)
4-weeks prior to the quarterly audit compare TDC midnight Report numbers with
Advisor report from the same night. Any discrepancies that are >1” will require
the tank be recalibrated (if it can be taken static)
2-weeks prior to the quarterly audit compare TDC midnight Report numbers with
Advisor report from the same night. Any discrepancies that are >1” will require
the tank be recalibrated (if it can be taken static)


TANKS DEWATERING PLAN –
De-watering the tanks is a critical function that needs to be completed prior to
the audit. Due to limits on draining water, the Tank Draining Process should
begin 30 days PRIOR to the audit. Both the Area OP and Shift Supervisor should
be used to ensure this work is being performed and tracked.
Updated Tank Water Levels should be provided to Yield Accounting no later than 3
business days PRIOR to the audit so Advisor can be updated with current water
levels. Any tanks that cannot be de-watered need to be hand gauged for water
content. This data should also go to Yield Accounting PRIOR to the audit.


HARF/CSO TANK BOTTOMS PROFILE –
At least once every 6-months, a 3rd party vendor should be brought in to get
tank bottom profiles, showing the level of solids in the HARF-CSO Tanks (TK-15,
TK-134, TK-197 & TK-199)


TEAMS & TANKS –
Several days prior to the Audit, Business Planning will provide Ops with a
marked up copy of the Tank Inventory Audit Spreadsheet. The tanks will be color
coded to indicate which day of the audit they should be available. This sheet
should be reviewed and if needed, discussed with Business Planning and/or Shift
Supervision to be sure all understand the tank schedule.
On Day-1 of the audit, as the auditors, inspectors and operators are arriving,
use the White Board in the meeting room to lay teams. Auditors do not attend
every audit, but when they do, there are

Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




typically two. As the tank audit work is divided into 4-teams, attempt to assign
tanks and auditors to the 2-teams that can do the largest volumes. The same goes
for Day-2, though by the end of Day-1, some adjustments may be needed.


STATIC TANKS –
When possible, provide the SS/FSS with the list of tanks that will be gauged on
Day-1. If any are will need to be made static, they will be the ones to get them
ready.
A tank must be static for a minimum of 30 minutes prior to hand gauging.


HAND GAUGE STEPS –
1.
Team goes together to the STATIC TANK

2.
Inspector pulls samples (most just for gravity, but some may be for Tank
Content, as directed by Auditors)

3.
All work performed by Inspector needs to be witnessed by Operator & Auditor

4.
Inspector reads Enraf head

5.
Operator calls in to Control Room to get TDC Level & Temperature Reading

6.
Operator calls for Control Room to lift the bobber (lock test)

7.
Inspector performs hand gauge to determine product level, water level and
temperature.

8.
Operator calls Control Room to lower the bobber

9.
Witness to ensure bobber is actually lowering

10.
Once bobber is down, compare Ending Enraf reading with beginning reading.

11.
Inspector to log data on their Tank Gauging Sheets.



RECALIBRATION/RETURN TO SERVICE –
If the delta between the TDC Tank Level and the Inspectors hand gauge level is
1” or less, the Operator/SS should be notified that the tank can go back into
service as needed.
If the delta between the Inspectors level reading and the TDC reading is >1”,
the tank is required to be recalibrated.
▪
The tank should remain static until after the E&I work is complete

▪
Notify E&I Techs (via email for documentation) which tank needs recalibrated,
what the TDC reading was and what the Inspectors reading was.

▪
Once the recalibration is complete, notify the Operators/SS that the tank can go
back into service as needed.

▪
The Instrument Department will add comments into the appropriate SAP WO showing
what work was done and to which tank.

▪
If the tank is returned to service before the recalibration can be performed,
then that tank will be excluded from the audit.



REFINERY PHYSICAL AUDIT FILE –
This is the spreadsheet supplied by Business Planning BEFORE the audit. It had
many formulas within the file to help with calculations.

Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




During the actual audit, this file will be used to track both the TDC readings
and the inspector readings. Tanks that need to be recalibrated should have
comments on the sheet to that affect.
The initial TRC readings do not change throughout the audit, those remain the
same.
The day after the audit, get a copy of the Advisor report from midnight of the
last day of the quarter and enter the data from Advisor into the Refinery
Physical Audit File.
When the 3rd Party Vendor supplies their Preliminary Report, use the Levels,
temperature and volumes from that report to replace the original hand gauge
readings (those in the prelim report will have the midnight adjustments
applied). Remember to replace both the level and temperature readings. Doing
this will provide more accurate comparisons between the Advisor and the
Inspector readings.
On the Recap Tab of the Physical Audit File, any variance on tank volumes that
are greater than 1,000 barrels or greater that 1% AND more than 500 barrels,
required a comment to explain the variance. TRC Audit Coordinator will need to
check the recap tab carefully as some of the formulas may not have accurate
links due to changes in the Tank Detail tab.


MIDNIGHT ADJUSTEMENT VALUES –
The following is the agreed upon process used for tanks measured on both Day 1
and Day 2, as well as with the temperature readings, in order to represent
projected readings as of the midnight on the final day of the quarter:
▪
The TDC Audit Coordinator will compare the TDC reading to the Inspector
readings, from the time of hand gauging (remembering that TDC was validated to
Advisor PRIOR to the audit).

▪
TRC Audit Coordinator will do this for all tanks done on Day 1 & Day 2. These
values are referred to as “midnight adjustments.

▪
TRC will email these values, per tank, to the 3rd Party Vendor (Inspection
Company)

▪
TRC will provide 3rd Party Vendor with the final Advisor Report, from midnight
on the last day of the quarter.

▪
Inspector will refer to the Advisor Tank Level & Temperature Readings and apply
the “midnight adjustment” measurements. These new levels and temperature will
become the Inspectors “hand gauge readings” to be logged on their report and
used for volumetric calculations.



AUDITOR WITNESSING -
Independent Auditors, when on sight, do several forms of witnessing.
▪
Their goal is to witness level verifications on tanks that account for at least
60% of inventory volume

▪
Auditors may choose to check or witness tanks reported as Out of Service. To
witness an out of service tank, the auditor needs to visually see that the tank
is OOS and empty. This can be accomplished by opening a roof port for viewing or
at times, simply looking in through the door sheet cut in the tank. Typically,
if they are checking OOS tanks, they will select a number of those listed as
OOS. Their inspections of those can take place on Day 1 or Day 2


Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




▪
Active Tanks –

◦
Auditors are not permitted to climb up active tanks to check the Enraf readings

◦
For any active tanks they wish to check, they will go to the TF1 control room
and provide the Operator with a list of Active Tanks.

◦
The operator will pull up the TDC Tank Detail Page and print off a screen shot
of each tank they request. A copy will be made and routed to the TRC Tank
Coordinator.

◦
This same process may be used for LPG tanks, pulling up the TDC Undergrounds
Page, selecting individual bullets and printing their screen shots, with copies
for the TRC Audit Coordinator

▪
Rail Road Cars

o
Auditors will go with the Operator on their team and select 5 or more Rail Road
Cars.

o
Auditors will capture the tank car numbers and provide them to the TRC Audit
Coordinator

o
The TRC Audit Coordinator will work with Transportation Logistics and Yeild
accounting to provide Bills of Lading (BOL) for the cars selected as well as any
Loading or Unloading reports, to the Auditors. Much of this paperwork will take
place POST-Audit.

o
NO RAIL CARS WILL BE OPENED DURING THE AUDIT



AUDIT REVIEW –
3rd Party Inspectors will provide their preliminary report, typically within 3
days.
TRC Audit Coordinator will review the Inventory Audit File to ensure it contains
the right data and that all required adjustments, calculations and explanations
are included.
Once the Audit Coordinator is good with the Inspector Report, the Advisor Report
and that the Refinery Inventory Audit File is good, the following should be
sent, via email:
▪
Refinery Inventory Audit File

▪
PDF of SAP WO’s showing tanks that were recalibrated

▪
Copy of Advisor Report from Midnight, last day of the quarter

▪
Copy of Inspectors Prelim report

▪
Copies of email’s that requested the tank recalibrations

▪
Signed Invoices from Inspectors



Section 2: TRC Audit Planning
Tank Prep Work:
•
Any open work orders related to tank gauges should be scheduled and completed
prior to the audit.

•
Tank dikes should be drained in preparation for access to the tank ladders.


Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




•
Tank water bottoms should be checked and drained as needed. This should start a
month in advance to ensure adequate time for draining the tank bottoms.



3rd Party Gaugers/Auditors:
•
Contact and schedule a 3rd party gauging company (Intertek, SGS, etc.) to
support the audit. The company should be scheduled for 2 full days, through
midnight for the 2nd day. This should take place 6-8 weeks prior to the audit to
ensure resources are available.

◦
The company should provide for their own gauging equipment (i.e. tank level
measurement, water level measurement, tank temperature) as well as their own
PPE.

◦
Ensure the 3rd party gauging company has an active contract with TRC.

◦
Request 3rd party handle food/drink/snack arrangements

•
An accounting firm (i.e. Morgan Stanley, Deloitte & Touche, etc.) may be on site
to witness the audit. Acquire from corporate the contact information for the
accounting firm supporting the audit as well as the contact information for the
personnel coming on site for the audit.



Safety Requirements:
•
Communicate the PPE requirements to both the 3rd party gauging company as well
as the accounting firm personnel. The PPE Matrix from the TRC PPE Safety
Standard can be sent to them as a guideline (1 GS 148).

o
Determine if TRC will have to supply any of the PPE required for the accounting
firm. This will typically be a minimum of Nomex (need size from personnel), hard
hats, safety glasses, hearing protection, H2S monitor, gauntlet cuff gloves.
Confirm they are bringing their own safety toe work boots. Also have available
flashlights, coats, rain gear and other items that may be needed due to weather.

•
Communicate to the 3rd party gauging company and the accounting firm personnel
the Contractor Safety Training time that they will have to attend prior to the
audit. If auditors are coming from the Philadelphia area or a group is going
there and required safety training, the auditors scheduled for Toledo can take
their safety at either Del City or PB as they have a copy of the training
videos. The only requirement is that a BPF Rep. administers it and provides TRC
with a copy of the training log.

o
Communicate the drug testing requirements to the 3rd party gauging company and
the accounting firm personnel (currently a 9-panel drug screen). The Auditors do
NOT require the drug screening as they will come into the refinery as Visitors
and will escorted throughout. The training requirement is per Operations, not
Safety.

o
Communicate to Security Department who will be attending the safety training
class and what expected date and time (M, W @ 7:30am, T, R, F @ 9:00am). It may
be necessary to request a separate class based on time all personnel will be
showing up.


Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




o
Security may request that the accountants return their badge after the gauging
audit to place back into stock since they are typically new each time.

•
Need to be aware of inclement weather being projected for the days of the audit
and communicate with corporate if it looks like weather may delay the audit
process.

o
Inclement weather that may prevent the audit from taking place on schedule would
include lighting advisory, wind speeds greater than 30mph, and ice/snow causing
travel on the tank to be unsafe. See TRC Alarm Evacuations Safety Standard for
further info. (1 FS 304).



TRC/Support Personnel:
•
The Overtime Schedulers will need to be contacted to provide T&S Operations
support to assist with the audit. The number of T&S personnel needed will be
based on the number of tanks being audited as well as the number of 3rd party
gaugers. The 3rd party gaugers and accounting firm personnel should always be
escorted to the tanks by a TRC T&S Operator.

•
An Instrument Technician should be scheduled for the shifts the 3rd party
gaugers will be manually gauging tanks to be able to respond to a potential
gauge that needs adjusted.

o
A work orders will need to be provided to the E/I Shop for the support.

•
As the audit near, pay close attention to the weather and ground conditions, if
needed, have the current contractor clear out any snow or ice around tank
access.



Logistics:
•
Vehicles will be needed to transport the 3rd party gaugers and the accounting
firm personnel to each tank. Vehicles can be rented by contacting the
Maintenance Equipment Coordinator.

o
The number of vehicles rented should equal the number of audit teams (i.e. T&S
Operator, gauger, auditor)

•
A “command center” will need scheduled to house the personnel and equipment
associated with the audit. The MOB Lower Level Conference Room has worked well
for these audits. The TLR Conf TA Trailer 02A or 02B are good sized rooms that
can be booked to house the audit team. Currently, the 6/9 ABT hold their morning
ABT meetings there so advance notice will need to be given so they can relocate
during the 2 days of the audit

•
Radios are needed for each person, or at a minimum one for each audit team
(Operator, Gauger, Auditor) going to the tanks to ensure they maintain
communication with both the control room as well as the “command center.”

o
Radio’s and chargers for the Tank Audits can be found in the DOT Program
Administrators office. These are dedicated to the audits.

o
There are 5 radio’s; 1 for each team and 1 to be kept in the conference room


Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




•
Food and drinks will be needed for the audit team to minimize delays in
personnel out for lunch, dinner or snacks. When contacting and arrangeing the
3rd Party Vendor, request they handle the food and drinks. Supply them with an
approximate number (get enough to supply the teams and participates as well as
for the Shift Supervisors, TF1 Control Room and TF2 Control Room (for meals)



Audit Schedule:
•
Business Planning will need to assist in scheduling the tanks to be static for
the manual tank gauging. This will depend on pipeline receipts, pipeline
shipments, gasoline blending and production needs.

o
For crude tanks and other large volume tanks (greater than 10M bbl storage at
the time of the audit) that cannot be scheduled static during the audit,
attempts should be made some time prior to the audit to manually gauge these
tanks. Work closely with business planning and some of these tank may be able to
be made available for a short duration

o
For crude tanks being manually gauged, a BS&W will be needed.

o
For tanks with a large volume of particulate (i.e. HARF), use the latest Bottoms
Profile to account for bottoms material

•
Tanks that are static for the manual gauge will not require car-seals unless
specifically requested by the accounting firm or corporate.



Tank Sampling:
•
Sample containers, lids and labels will need provided for each tank being
gauged, either manually or visually.

•
3rd party gaugers will draw a sample from each tank with the container provided
at the time the tank is being manually or visually gauged and complete the tag
information. Below are the sampling needs for the lab.

o
For “API only” samples, collect 2 quart samples from the bottom spigot using the
type of container specified below for the product.

o
For tank contents samples:

▪
Gasoline – brown bottles

•
4 or more spigots – 2 quarts per spigot

•
3 spigots – 3 quarts per spigot

•
2 spigots – 4 quarts per spigot

•
1 spigot – 8 quarts

▪
Jet/ULSD – brown bottles for Jet samples

•
4 or more spigots – 1 quarts per spigot

•
2 or 3 spigots – 2 quarts per spigot

•
1 spigot only – 4 quarts

▪
Chemicals – 3 quarts in bottles


Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




▪
Gasoline Comp. – 6 quarts in brown bottles, bottom spigot

▪
Gas Oil – 3 quarts in cans from bottom spigot

▪
Crude Oil – 3 quarts in bottles (also needs BS&W analysis)

▪
HARF – 3 quarts in cans from spigot height below

•
TK197 – 7’ spigot

•
TK199 – 21’ spigot

•
TK134 – 7’ spigot

•
Lab personnel may be needed to coordinate the collection of samples at the Lab
and perform any analysis requested (i.e. gravity).

o
Lab analysis external to TRC may be needed for those tanks selected to confirm
the tank contents.



Reports:
•
The following will need gathered up prior to the audit

o
Tank strapping charts for the audit team

o
Tank audit spreadsheet with blank cells for audit information

•
The following will need provided during the audit

o
3rd party gauger preliminary audit sheets

o
Advisor inventory reports each day of the audit (for auditors)

o
Midnight TDC tank reports (upon request)

o
Tank Status Sheet (this is the T&S ABT Inventory Sheet with updated data)

•
The following will need provided after the audit is completed

o
3rd party gauger final report, including Net Standard Volume (NSV) quantities

o
Last 5 shipments and receipts provided to the auditor (if needed)

o
Railcars on site inventory report may be requested

o
Tank gravity report from tank samples

o
Tank contents analysis report

o
Final report with all data populated in the sheet, including the tank number,
service, TDC level gauge, API gravity, manual level and temp gauge, manual BS&W,
NSV quantities, Advisor (gauge, API gravity, volumes, BS&W), and comment on
discrepancies found.



Invoicing:
•
All 3rd party tank gauging contractor invoices received should be forwarded to
the corporate contact for payment. Additional costs of the audit include:

o
Vehicle rental (charged to SAP WO)

o
Food purchased (Lumped with Vendor Invoice)

o
Lab analysis costs (Separate Vendor Invoice)

o
Contractor support for ice/snow removal (apply to SAP WO)

o
Operations overtime for audit support (Charge to appropriate location)


Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




o
Instrument Technician coverage (charge to SAP WO)


Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------






Pre- Audit Prep
Complete
Comment
Schedule 3rd party gaugers for audit with active contract
 
 
Acquire auditor names from Corporate/Acct. Firm
 
 
Provide gaugers and accountants names to Process Center (if training needed)
 
 
Provide gaugers and accountants safety training times (if training required)
 
 
Provide gaugers drug testing requirements
 
 
Provide gaugers and accountants with PPE Matrix
 
 
Acquire needed PPE for accountants, extra items for group
 
 
Create SAP WN for audit rentals and maintenance manpower needs; 1 for TF1, 1 for
TF2
 
 
Check weather forcasts for audit dates
 
 
Retain crews for snow/ice removal if necessary
 
 
Request T&S overtime support
 
 
Request Instrument Tech support
 
 
Request lab coverage for sample coordination and gravities
 
 
Retain outside lab for product content samples (handed via 3rd party vendors)
 
 
Acquire sample containers, lids and labels
 
 
Acquire sample bombs for HVLs (currently, HVL’s not done in Toledo)
 
 
Define tank sample tap levels for gaugers
 
 
Rent vehicles for audit (via Maintenance – Dukeshire)
 
 
Schedule conference room for audit control center (CC)
 
 
Acquire radios for gaugers, T&S Operators and CC (In Dot Program Administrators
Office)
 
 
Have scheduled breakfast, lunch & dinner for audit days (Request Inspection
Company provide)
 
 
Provide snacks and cooler of drinks in CC (Request Inspection Company provide)
 
 


Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




Have tank strapping chart book in CC
 
 
Have tank audit spreadsheet in CC
 
 
Have column reference level document in CC
 
 
Have bottoms profile report within the last 6-months for tanks with known solids
in CC
 
 
Have tank sample tap levels in CC
 
 
Address known gauge issues prior to audit (i.e. open WO’s)
 
 
Drain tank roofs prior to audit
 
 
Drain tank dikes for tank access prior to audit
 
 
Drain tank bottoms for minimal water prior to audit (TF 2 OP/Trainer)
 
 
Provide Yield Accounting accurate water bottom values (TF2 OP/Trainer)
 
 
Have current Advisor Inventory Report for reference
 
 
Audit Kick-Off Meeting
Complete
Comment
Cover safety requirements in refinery (POW cards, sirens, sign-in & out of CRs,
PPE requirements, smoking, bad weather, radios, cell phone usage, tank
platforms, any safety concerns brought to attention)
 
 
Provide a sample tag example for gaugers
 
 
Review data being collected
 
 
Break up tanks to be gauged by # of gauging groups, document personnel in each
group (use of dry erase board helps to inform all of plan)
 
 
Create sheet to track radio numbers with owner
 
 
Audit Tasks
Complete
Comment
Advisor Inventory Report from midnight
 
 
Copy of gaugers preliminary tank sheets
 
 
Communication to E/I Shop on tank calibration needs from audit results
 
 
TDC midnight report from TF#1 & TF#2 (not needed during the audit)
 
 
Retain accountant badges at end
 
 


Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




Communicate to auditor any tank that has become active following the hand gauge,
or any tank that was calibrated prior to midnight.
 
 
Post Audit Tasks
Complete
Comment
Final Advisor Inventory Report
 
 
Tank gravity lab report
 
 
Final report from 3rd party gauger within 5-days of audit
 
 
Finalize spreadsheet from audit
 
 
Tank calibration information entered into SAP to document the instruments
re-calibrated
 
 
Last 5 shipment & receipts before and after midnight
 
 
Documentation showing tank movement for tank that had a shipment/receipt
following hand gauge during audit
 
 
Return accountant badges to Process Center
 
 
Tank content analysis report
 
 
Tank water bottoms found during the audit should be provided to the Shift Supt.
for drain rates and draining
 
 
Invoice Completion
Complete
Comment
3rd party gaugers
 
 
Vehicle rental
 
 
Food and drinks
 
 
Lab analysis
 
 
Contractor support (i.e. ice/snow removal, manways, etc)
 
 
Overtime support hours (Operations, Maintenance, Lab)
 
 




Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




[pbfexhibitcstorageandimage1a.jpg]

Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




[pbfexhibitcstorageandimage2a.jpg]

Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




[pbfexhibitcstorageandimage3a.jpg]

Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




[pbfexhibitcstorageandimage4a.jpg]

Schedule C
HOU:3485221.8

--------------------------------------------------------------------------------




EXHIBIT 1
STORAGE FACILITY SERVICE ORDERS
[Attached behind this page]





Exhibit 1



--------------------------------------------------------------------------------






STORAGE FACILITY SERVICE ORDER
December 12, 2014
This Storage Facility Service Order is entered as of December 12, 2014, by and
between Toledo Terminaling Company LLC, a limited liability company, and PBF
Holding Company LLC, a limited liability company, pursuant to and in accordance
with the terms of the Storage and Terminaling Services Agreement dated as of
__________, by and among such parties (the “Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
Pursuant to Section 6 of the Agreement, the parties hereto agree to the
following provisions:
(i)    the Operating Capacity and Shell Capacity of each Tank; Attachment A
(ii)    the Services Fees pursuant to Section 5; $0.50 per shell bbl per month
and $2.52 per bbl of propane loaded into tank trucks.
(iii)    any reimbursement pursuant to Section 8(a); N/A at this time
(iv)    any Surcharge pursuant to Section 8(b); N/A at this time
(v)    any modification, cleaning, or conversion of a Tank as requested by PBF
pursuant to Section 9(a); Tanks 417, 427, and 434 will be taken OOS for
inspection.
(vi)    any reimbursement related to newly imposed taxes and regulations
pursuant to Section 10; and N/A at this time
(vii)    any other services that may be agreed upon by the Parties. N/A at this
time
Except as set forth in this Storage Facility Service Order, the other terms of
the Agreement shall continue in full force and effect and shall apply to the
terms of this Storage Facility Service Order.

Exhibit 1



--------------------------------------------------------------------------------






 
Attachment
A
 


Toledo Tank Farm #2
 
 
 
 
Tank Number
Product
Shell Capacity bbls
Operating Capacity (excluding heel)
405
Crude oil


   112,447
71,554
408
Crude oil


   139,578
102,664
409
Crude oil


   143,745
87,024
410
Crude oil


   149,163
115,148
412
Crude oil


   101,744
77,902
413
Crude oil


   111,711
81,814
450
Crude oil


   463,690
410,834
Total Crude
 


   1,222,078
946,940
 
 
 
 
 
 
 
 
414
HC Feed
100,335


   71,546
434
HC Feed
136,609


   84,188
Total HC Feed
 


   236,944
155,734
 
 
 
 
 
 
 
 
415
Gasoline
118,432


   91,326
416
Gasoline
119,793


   89,103
417
Gasoline
120,010


   90,788
418
Gasoline
136,219


   103,748


419


Gasoline


   136,558


   104,981


Exhibit 1



--------------------------------------------------------------------------------




423
Gasoline
122,275


   99,445
424
Gasoline
136,746


   103,548
425
Gasoline
137,441


   109,155
426
Gasoline
138,404


   109,096
427
Gasoline
138,920


   100,206
435
Gasoline
135,803


   100,626
Total Gasoline
 
   
1,440,601
1,102,022
 
 
 
 
 
 
 
 
420
Distillate
122276


   100,513
422
Distillate
130313


   97,230
428
Distillate
53518


   44,032
429
Distillate
53622


   46,599
431
Distillate
53047


   46,657
437
Distillate
144243


   129,072
430
Distillate
52647


   42,259
432
Distillate
53115


   41,913
421
Distillate
138875


   105,011
436
Distillate
147992


   113,966
Total Distillate
 
949648


   767,252
 
 
 
 
Total AST Tankage


   3,849,271
2,971,948






Exhibit 1



--------------------------------------------------------------------------------






EXHIBIT 2
FORM OF STORAGE FACILITY SERVICE ORDER
(______ ___, 20__)
This Storage Facility Service Order is entered as of ___, 20__, by and between
Toledo Terminaling Company LLC, a [_________] limited liability company, and
[PBF Holding Company LLC], a [___________] limited liability company, pursuant
to and in accordance with the terms of the Storage and Terminaling Services
Agreement dated as of __________, by and among such parties (the “Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
Pursuant to Section 6 of the Agreement, the parties hereto agree to the
following provisions:
(viii)    the Operating Capacity and Shell Capacity of each Tank;
(ix)    the Services Fees pursuant to Section 5;
(x)    any reimbursement pursuant to Section 8(a);
(xi)    any Surcharge pursuant to Section 8(b);
(xii)    any modification, cleaning, or conversion of a Tank as requested by PBF
pursuant to Section 9(a);
(xiii)    any reimbursement related to newly imposed taxes and regulations
pursuant to Section 10; and
(xiv)    any other services that may be agreed upon by the Parties.
Except as set forth in this Storage Facility Service Order, the other terms of
the Agreement shall continue in full force and effect and shall apply to the
terms of this Storage Facility Service Order.



Exhibit 2

